Name: Commission Decision (EU) 2018/229 of 12 February 2018 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise and repealing Commission Decision 2013/480/EU (notified under document C(2018) 696)Text with EEA relevance.
 Type: Decision
 Subject Matter: environmental policy;  natural environment;  economic geography
 Date Published: 2018-02-20

 20.2.2018 EN Official Journal of the European Union L 47/1 COMMISSION DECISION (EU) 2018/229 of 12 February 2018 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise and repealing Commission Decision 2013/480/EU (notified under document C(2018) 696) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (1), and in particular Section 1.4.1(ix) of Annex V thereto, Whereas: (1) Directive 2000/60/EC requires the Member States to protect enhance and restore all bodies of surface waters with the aim of achieving good ecological and chemical status. It furthermore requires Member States to protect and enhance all artificial and heavily modified bodies of water, with the aim of achieving good ecological potential and good chemical status. (2) In order to define one of the main environmental objectives of Directive 2000/60/EC, namely good ecological status, that Directive provides for a process to ensure the comparability between the biological monitoring results of Member States and their monitoring system classifications. Member States biological monitoring results and their monitoring system classifications are to be compared through an intercalibration network comprised of monitoring sites in each Member State and in each ecoregion of the Union. Directive 2000/60/EC requires the Member States to collect, as appropriate, the necessary information for the sites included in the intercalibration network, in order to enable the assessment of the consistency of the national monitoring system classifications with the normative definitions of Section 1.2 of Annex V to Directive 2000/60/EC. In order to carry out the intercalibration exercise Member States are organised in Geographical Intercalibration Groups, consisting of Member States sharing particular surface water body types, as defined in Section 2 of the Annex to Commission Decision 2005/646/EC (2). (3) In accordance with Directive 2000/60/EC the intercalibration exercise is to be carried out at biological element level, comparing the classification results of the national monitoring system for each biological element and for each common surface water body type among Member States and ensuring the consistency of the results with the normative definitions set out in Section 1.2 of Annex V to that Directive. (4) The Commission has facilitated three phases of the intercalibration exercise through the Joint Research Centre. Under the Water Framework Directive Common Implementation Strategy four guidance documents (No 6 (3), 14 (two versions (4)) and 30 (5)) were prepared to facilitate the intercalibration process. They provide an overview of the key principles of the intercalibration process and the options for carrying out the exercise including timescales, and reporting requirements. They also provide a procedure to fit new or revised national classification methods to the harmonised definition of good ecological status. (5) By 2007 the Commission had received intercalibration results for a number of biological quality elements. They were included in Commission Decision 2008/915/EC (6), which sets out the values of the boundaries between classes that Member States were to use in their national monitoring system classifications. The results of the first phase of the intercalibration exercise were incomplete, in so far as not all biological quality elements were covered. It was necessary however to adopt the available results of the intercalibration exercise to inform the development of the first river basin programme of measures and the first river basin management plans in accordance with Articles 11 and 13 of Directive 2000/60/EC. (6) In order to close the gaps and improve the comparability of the intercalibration results in time for the second river basin management plans due in 2015, the Commission initiated a second phase of the intercalibration exercise. The results of this exercise were included in Commission Decision 2013/480/EU (7). The results revealed that in some cases intercalibration was only partially achieved. There were also Geographical Intercalibration Groups and biological quality elements for which there were no intercalibration results for inclusion in that Decision. (7) A third phase of the intercalibration exercise was therefore necessary in order to close these gaps and improve the comparability of the intercalibration results in time for the third river basin management plans due in 2021. The results of this third phase of the intercalibration exercise are included in the Annex to this Decision. (8) The Annex to this Decision sets out the results of the intercalibration exercise. For the results in Part 1 of the Annex all steps of the intercalibration process set out in the guidance documents have been fully completed. Part 2 of the Annex contains the national classification methods and their respective boundary values for which it has not been technically feasible to complete the comparability assessment due to a lack of common types, different pressures addressed or different assessment concepts. Since the results set out in Part 1 and Part 2 of the Annex are consistent with the normative definitions set out in Section 1.2 of Annex V to Directive 2000/60/EC, the respective boundary values should be used in Member States monitoring systems classifications. (9) Where water bodies corresponding to the intercalibrated types are designated as artificial or heavily modified water bodies in accordance with Article 4(3) of Directive 2000/60/EC, Member States should be allowed to use the results presented in the Annex to this Decision to derive their good ecological potential, taking into account their physical modifications and their associated water use in accordance with the normative definitions in point 1.2.5 of Annex V to Directive 2000/60/EC. (10) Member States should apply the results of the intercalibration exercise to their national classification systems in order to set the boundaries between high and good status and between good and moderate status for all their national types. (11) The information that is made available through the establishment of the monitoring programmes provided for in Article 8 of Directive 2000/60/EC and the review and update of the characteristics of river basin districts provided for in Article 5 of that Directive could bring new evidence that may lead to the adaptation to scientific and technical progress of the Member States monitoring and classification systems. Member States may also develop new national classification methods covering biological quality elements or sub biological quality elements and respective boundary values for which the consistency with the normative definitions set out in Section 1.2 of Annex V to Directive 2000/60/EC should be assessed. These matters may lead to a review of the results of the intercalibration exercise to close gaps and improve the quality and comparability of the intercalibration results which in turn may warrant an update of the results contained in the Annex to this Decision. (12) Decision 2013/480/EU should therefore be repealed and replaced accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 21(1) of Directive 2000/60/EC, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of Section 1.4.1(iii) of Annex V to Directive 2000/60/EC, Member States shall use in their monitoring systems classification the values of the boundaries between classes that are set out in Part 1 of the Annex to this Decision. 2. Where a comparability assessment for a biological quality element has not been completed within a Geographical Intercalibration Group, Member States shall, for the purpose of Section 1.4.1(iii) of Annex V to Directive 2000/60/EC, use in their monitoring systems classification the methods and the values of the boundaries between classes that are set out in Part 2 of the Annex to this Decision. 3. Member States may use the methods and the values of the boundaries between classes set out in the Annex to this Decision to establish the good ecological potential of water bodies designated as artificial or heavily modified water bodies in accordance with Article 4(3) of Directive 2000/60/EC. Article 2 Decision 2013/480/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 February 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 327, 22.12.2000, p. 1. (2) Commission Decision 2005/646/EC of 17 August 2005 on the establishment of a register of sites to form the intercalibration network in accordance with Directive 2000/60/EC of the European Parliament and of the Council (OJ L 243, 19.9.2005, p. 1). (3) Common implementation strategy for the Water Framework Directive (2000/60/EC), Guidance Document No 6, Towards a Guidance on Establishment of the Intercalibration Network and the Process on the Intercalibration Exercise, European Communities, 2003. ISBN 92-894-5126-2. (4) Common implementation strategy for the Water Framework Directive (2000/60/EC), Guidance document No 14. Guidance document on the Intercalibration Process 2004-2006, ISBN 92-894-9471-9; Common implementation strategy for the Water Framework Directive (2000/60/EC), Guidance document No 14. Guidance document on the Intercalibration Process 2008-2011, ISBN: 978-92-79-18997-5. (5) Procedure to fit new or updated classification methods to the results of a completed intercalibration exercise, Guidance document No 30. Technical Report 2015-085, ISBN: 978-92-79-38434-9. (6) Commission Decision 2008/915/EC of 30 October 2008 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise (OJ L 332, 10.12.2008, p. 20). (7) Commission Decision 2013/480/EU of 20 September 2013 establishing, pursuant to Directive 2000/60/EC of the European Parliament and of the Council, the values of the Member State monitoring system classifications as a result of the intercalibration exercise and repealing Decision 2008/915/EC (OJ L 266, 8.10.2013, p. 1). ANNEX Part 1 of this annex includes the results of the intercalibration exercise for which all steps of the intercalibration process have been fully completed, including their respective boundary values. Part 2 includes national methods and their boundary values which are consistent with the normative definition set out in Section 1.2 of Annex V to Directive 2000/60/EC but where it has not been technically feasible to complete the comparability assessment within a Geographical Intercalibration Group due to lack of common types, different pressures addressed or different assessment concepts. -- PART 1 -- Water category Rivers Geographical Intercalibration Group Alpine rivers Description of types that have been intercalibrated Type River characterisation Catchment (km2) Altitude (m a.s.l.) and geomorphology Alkalinity Flow regime R-A1 Pre-Alpine, small to medium, high altitude calcareous 10  1 000 800  2 500 m (catchment), boulders/cobble High (but not extremely high) alkalinity R-A2 Small to medium, high altitude, siliceous 10  1 000 500  1 000 m (max altitude of catchment 3 000 m, mean 1 500 m), boulders Non-calcareous (granite, metamorphic) medium to low alkalinity Nival-glacial flow regime Countries sharing types that have been intercalibrated: Type R-A1: Germany, Austria, France, Italy, Slovenia Type R-A2: Austria, France, Italy, Spain ALPINE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification methods intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type R-A1 Austria Assessment of the biological quality elements  part benthic invertebrates [Erhebung der biologischen QualitÃ ¤tselemente  Teil Makrozoobenthos (Detaillierte MZB-Methode)] 0,80 0,60 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,93 0,79 Germany PERLODES  Bewertungsverfahren von FlieÃ gewÃ ¤ssern auf Basis des Makrozoobenthos 0,80 0,60 Italy MacrOper, based on STAR Intercalibration Common Metric Index (STAR_ICMi) 0,97 0,73 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi bentoÃ ¡kih nevretenÃ arjev 0,80 0,60 Type R-A2 Austria Assessment of the biological quality elements  part benthic invertebrates [Erhebung der biologischen QualitÃ ¤tselemente  Teil Makrozoobenthos (Detaillierte MZB-Methode)] 0,80 0,60 France (Alps) Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,93 0,71 France (Pyrenees) Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350 and arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,94 0,81 Italy MacrOper, based on STAR Intercalibration Common Metric Index (STAR_ICMi) 0,95 0,71 Spain Iberian BMWP (IBMWP) 0,83 0,53 ALPINE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Phytobenthos Results: Ecological quality ratios of national classification methods intercalibrated Type and country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Type R-A1 Austria Assessment of the biological quality elements  part phytobenthos [Leitfaden zur Erhebung der biologischen QualitÃ ¤tselemente, Teil A3  FlieÃ gewÃ ¤sser/Phytobenthos] 0,88 0,56 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,94 0,78 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von FlieÃ gewÃ ¤ssern zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (PHYLIB), Modul Diatomeen 0,735 0,54 Italy Intercalibration Common Metric Index (ICMi) (Mancini & Sollazzo, 2009) 0,87 0,7 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi fitobentosa in makrofitov, fitobentos 0,80 0,60 Type R-A2 Austria Assessment of the biological quality elements  part phytobenthos [Leitfaden zur Erhebung der biologischen QualitÃ ¤tselemente, Teil A3  FlieÃ gewÃ ¤sser/Phytobenthos] 0,88 0,56 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,94 0,78 Spain IPS (Coste in Cemagref, 1982) 0,94 0,74 Italy Intercalibration Common Metric Index (ICMi) (Mancini & Sollazzo, 2009) 0,85 0,64 Water category Rivers Geographical Intercalibration Group Central-Baltic rivers Description of types that have been intercalibrated Type River characterisation Catchment (km2) Altitude and geomorphology Alkalinity (meq/l) R-C1 Small lowland siliceous sand 10  100 Lowland, dominated by sandy substrate (small particle size), 3  8 m width (bankfull size) > 0,4 R-C2 Small lowland siliceous  rock 10  100 Lowland, rock material 3  8m width (bankfull size) < 0,4 R-C3 Small mid-altitude siliceous 10  100 Mid-altitude, rock (granite)  gravel substrate, 2  10 m width (bankfull size) < 0,4 R-C4 Medium lowland mixed 100  1 000 Lowland, sandy to gravel substrate, 8  25 m width (bankfull size) > 0,4 R-C5 Large lowland mixed 1 000  10 000 Lowland, barbel zone, variation in velocity, max. altitude in catchment: 800 m a.s.l., > 25 m width (bankfull size) > 0,4 R-C6 Small, lowland, calcareous 10  300 Lowland, gravel substrate (limestone), width 3  10 m (bankfull size) > 2 Countries sharing types that have been intercalibrated: Type R-C1: Belgium (Flanders), Belgium (Wallonia), Germany, Denmark, France, Italy, Lithuania, the Netherlands, Poland, Sweden, United Kingdom Type R-C2: Spain, France, Ireland, Sweden, United Kingdom Type R-C3: Austria, Belgium (Wallonia), Czech Republic, Germany, Poland, Spain, Sweden, France, Luxembourg, United Kingdom Type R-C4: Belgium (Flanders), Belgium (Wallonia), Czech Republic, Germany, Denmark, Estonia, Spain, France, Ireland, Italy, Latvia, Lithuania, Luxembourg, the Netherlands, Poland, Sweden, United Kingdom Type R-C5: Belgium (Wallonia), Czech Republic, Estonia, France, Germany, Spain, Ireland. Italy, Latvia, Lithuania, Luxembourg, Netherlands, Poland, Sweden, United Kingdom Type R-C6: Belgium (Wallonia), Denmark, Estonia, Spain, France, Ireland, Italy, Poland, Latvia, Lithuania, Luxembourg, Sweden, United Kingdom CENTRAL-BALTIC RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the biological quality elements  part benthic invertebrates 0,80 0,60 Belgium (Flanders) Multimetric Macroinvertebrate Index Flanders (MMIF) 0,90 0,70 Belgium (Wallonia) Indice Biologique Global NormalisÃ © (IBGN) (Norme AFNOR NF T 90 350, 1992) and ArrÃ ªtÃ © du Gouvernement wallon du 13 septembre 2012 relatif Ã lidentification, Ã la caractÃ ©risation et Ã la fixation des seuils dÃ ©tat Ã ©cologique applicables aux masses deau de surface et modifiant le Livre II du Code de lEnvironnement, contenant le Code de lEau. Moniteur belge 12.10.2012 0,94 (type R-C1) 0,97 (types R-C3, R-C5, R-C6) 0,75 (type R-C1) 0,74 (types R-C3, R-C5, R-C6) Czech Republic Czech system for ecological status assessment of rivers using benthic macroinvertebrates 0,80 0,60 Denmark Danish Stream Fauna Index (DSFI) 1,00 0,71 Estonia Estonian surface water ecological quality assessment  river macroinvertebrates 0,90 0,70 Germany PERLODES  Bewertungsverfahren von FlieÃ gewÃ ¤ssern auf Basis des Makrozoobenthos 0,80 0,60 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF T90-350 et arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,94 0,80 Ireland Quality Rating System (Q-value) 0,85 0,75 Italy MacrOper, based on STAR_ICM index calculation 0,96 0,72 Latvia Latvian Macroinvertebrate Index (LMI) 0,92 0,72 Lithuania Lithuanian River Macroinvertebrate Index (LRMI) 0,80 0,60 Luxembourg Classification luxembourgeoise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF-T-90-350, AFNOR XP T 90-333 and XP T 90-388 0,96 0,72 Netherlands KRW-maatlat 0,80 0,60 Poland RIVECOmacro  MMI_PL 0,91 (type R-C1) 0,72 (type R-C1) Spain METI 0,93 0,70 Sweden DJ-index (Dahl & Johnson 2004) 0,80 0,60 United Kingdom River Invertebrate Classification Tool (RICT)- WHPT 0,97 0,86 CENTRAL-BALTIC RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria AIM for Rivers (Austrian Index Macrophytes for rivers) RC-3 0,875 0,625 Belgium (Flanders) MAFWAT  Flemish macrophyte assessment system R-C1 0,80 0,60 Belgium (Wallonia) IBMR-WL  Biological Macrophyte Index for Rivers (ArrÃ ªtÃ © du Gouvernement wallon du 13 septembre 2012 relatif Ã lidentification, Ã la caractÃ ©risation et Ã la fixation des seuils dÃ ©tat Ã ©cologique applicables aux masses deau de surface et modifiant le Livre II du Code de lEnvironnement, contenant le Code de lEau. Moniteur belge 12.10.2012) R-C3 0,925 0,607 Czech Republic Assessment method of surface running water bodies in the Czech Republic using biological quality element macrophytes R-C3 (national type 1) 0,83 0,67 R-C3 (national type 4) 0,82 0,64 R-C4 0,86 0,62 Denmark DSPI  Danish Stream Plant Index R-C1, R-C4 0,70 0,50 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von FlieÃ gewÃ ¤ssern zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (PHYLIB), Modul Makrophyten R-C1 0,745 0,495 R-C3 0,80 0,55 R-C4 0,575 0,395 Germany NRW-Verfahren zur Bewertung von FlieÃ gewÃ ¤ssern mit Makrophyten R-C1, R-C3, R-C4 0,995 0,695 France IBMR  Indice Biologique Macrophytique en RiviÃ ¨re French standard NF T90-395 (2003-10-01) R-C3 0,93 0,79 R-C4 0,905 0,79 Ireland MTR  IE  Mean Trophic Ranking R-C4 0,74 0,62 Italy IBMR  IT  Biological Macrophyte Index for Rivers R-C1 0,90 0,80 R-C4 0,90 0,80 Lithuania Lithuanian River Macrophyte Index R-C4 0,61 0,41 Latvia Latvian assessment method using macrophytes R-C4 0,75 0,55 Luxembourg IBMR  LU  Biological Macrophyte Index for Rivers R-C3, R-C4, R-C5 and R-C6 0,89 0,79 Netherlands Revised assessment method for rivers in The Netherlands using macrophytes R-C1 and R-C 0,80 0,60 Poland MIR  Macrophyte Index for Rivers R-C1 0,90 0,65 R-C3 0,910 0,684 R-C4 0,90 0,65 United Kingdom River LEAFPACS 2 R-C1, R-C3 and R-C4 (*1) 0,80 0,60 CENTRAL-BALTIC RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Phytobenthos Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the biological quality elements  part Phytobenthos [Leitfaden zur Erhebung der biologischen QualitÃ ¤tselemente, Teil A3 -FlieÃ gewÃ ¤sser/Phytobenthos] All types, altitude < 500 m 0,70 0,42 All types, altitude > 500 m 0,71 0,43 Belgium (Flanders) Proportions of Impact-Sensitive and Impact-Associated Diatoms (PISIAD) All types 0,80 0,60 Belgium (Wallonia) IPS (Coste, in CEMAGREF, 1982; Lenoir & Coste, 1996 and ArrÃ ªtÃ © du Gouvernement wallon du 13 septembre 2012 relatif Ã lidentification, Ã la caractÃ ©risation et Ã la fixation des seuils dÃ ©tat Ã ©cologique applicables aux masses deau de surface et modifiant le Livre II du Code de lEnvironnement, contenant le Code de lEau. Moniteur belge 12.10.2012) All types 0,98 0,73 Czech Republic Czech assessment method for rivers using phytobenthos R-C3, R-C4, R-C5 0,80 0,63 Estonia Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) All types 0,85 0,70 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface All types 0,94 0,78 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von FlieÃ gewÃ ¤ssern zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (PHYLIB), Modul Diatomeen R-C1 0,67 0,43 R-C3 0,67 0,43 R-C4 0,61 0,43 R-C5 0,73 0,55 Ireland Revised form of Trophic Diatom Index (TDI) All types 0,93 0,78 Italy Intercalibration Common Metric Index (ICMi) (Mancini & Sollazzo, 2009) All types 0,89 0,70 Ireland Revised form of Trophic Diatom Index (TDI) All types 0,93 0,78 Lithuania Lithuanian Phytobenthos Index R-C1, R-C4, R-C5, R-C6 0,73 0,55 Luxembourg Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) R-C3, R-C4 (low alkalinity) 0,98 0,78 R-C4 (high alkalinity), R-C5 and R-C6 0,99 0,78 Netherlands KRW Maatlat All types 0,80 0,60 Poland Indeks Okrzemkowy IO dla rzek (Diatom Index for rivers) All types 0,80 0,58 Spain Diatom multimetric (MDIAT) R-C2, R-C3, R-C4 0,93 0,70 Sweden Swedish assessment methods, Swedish EPA regulations (NFS 2008:1) based on Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) All types 0,89 0,74 United Kingdom Diatom Assessment for River Ecological Status (DARLEQ2) All types 1,00 0,75 Water category Rivers Geographical Intercalibration Group Eastern Continental rivers Description of types that have been intercalibrated Type River characterisation Ecoregion Catchment (km2) Altitude (m a.s.l.) Geology Substrate R-E1a Carpathians: small to medium, mid-altitude 10 10  1 000 500  800 Mixed R-E1b Carpathians: small to medium, mid-altitude 10 10  1 000 200  500 Mixed R-E2 Plains: medium-sized, lowland 11 and 12 100  1 000 < 200 Mixed Sand and silt R-E3 Plains: large, lowland 11 and 12 > 1 000 < 200 Mixed Sand, silt and gravel R-E4 Plains: medium-sized, mid-altitude 11 and 12 100  1 000 200  500 Mixed Sand and gravel R-EX4 Large, mid-altitude 10, 11 and 12 > 1 000 200  500 Mixed Gravel and boulder R-EX5 Plains: small lowland 11 and 12 10  100 < 200 Mixed Sand and silt R-EX6 Plains: small, mid-altitude 11 and 12 10  100 200  500 Mixed Gravel R-EX7 Balkan: small, calcareous, mid-altitude 5 10  100 200  500 Calcareous Gravel R-EX8 Balkan: small to medium-sized, calcareous karst spring 5 10  1 000 Calcareous Gravel, sand and silt Countries sharing types that have been intercalibrated: R-E1a: Bulgaria, Czech Republic, Romania, Slovakia R-E1b: Bulgaria, Czech Republic, Hungary, Romania, Slovakia R-E2: Bulgaria, Czech Republic, Hungary, Romania, Slovakia, Slovenia R-E3: Bulgaria, Czech Republic, Hungary, Romania, Slovakia, Slovenia R-E4: Austria, Czech Republic, Bulgaria, Hungary, Romania, Slovakia, Slovenia R-EX4: Czech Republic, Romania, Slovakia R-EX5: Hungary, Romania, Slovenia, Slovakia R-EX6: Hungary, Romania, Slovenia R-EX7: Slovenia R-EX8: Slovenia EASTERN CONTINENTAL RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the biological quality elements  part benthic invertebrates R-E4 0,80 0,60 Bulgaria IBI (BG) (Irish Biotic Index (BG)) R-E1a, R-E1b 0,86 0,67 R-E2, R-E3 0,80 0,60 Czech Republic Czech system for ecological status assessment of rivers using benthic macroinvertebrates R-E1a, R-E1b, R-E2, R-E3 0,80 0,60 Hungary Hungarian Multimetric Macroinvertebrate Index R-E1b, R-E3, R-E4, R-EX5, R-EX6 0,80 0,60 Romania Assessment method for ecological status of water bodies based on macroinvertebrates R-E1a, R-E1b, R-E3, R-EX4 0,74 0,58 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi bentoÃ ¡kih nevretenÃ arjev R-E4, R-EX5, R-EX6 0,80 0,60 Slovakia Slovak assessment of benthic invertebrates in rivers R-E1a, R-E1b, R-E2, R-E3, R-E4, R-EX4 0,80 0,60 EASTERN CONTINENTAL RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria AIM for Rivers (Austrian Index Macrophytes for rivers) R-E4 0,875 0,625 Bulgaria Reference Index R-E2, R-E3 0,570 0,370 R-E4 0,510 0,270 Czech Republic Assessment method of surface running water bodies in the Czech Republic using biological quality element macrophytes R-E2, R-E3 0,750 0,500 Czech Republic Assessment method of surface running water bodies in the Czech Republic using biological quality element macrophytes R-E4 0,770 0,560 Hungary Reference Index R-E2, R-E3 0,700 0,370 Romania Romanian Macrophyte-based assessment system for rivers (Macrophyte River Index (MARI)) R-E2, R-E3, R-E4 R-E2 and R-E3: 0,875 , R-E4: 0,783 all types: 0,625 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi fitobentosa in makrofitov, makrofiti R-E2, R-E3, R-E4 0,800 0,600 Slovakia Macrophyte Biological Index for Rivers (IBMR-SK) R-E2, R-E3, R-E4 0,800 0,600 EASTERN CONTINENTAL RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Phytobenthos Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Type Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the biological quality elements  part phytobenthos R-E4 0,70 0,42 Bulgaria Ecological status assessment of rivers in Bulgaria based on IPS diatom index R-E1a, R-E1b, R-E3 0,87 (national type R2, R4) 0,85 (national type R7, R8) 0,66 (national type R2, R4) 0,64 (national type R7, R8) Czech Republic Assessment system for rivers using phytobenthos R-E1a, R-E1b, R-E2, R-E3, R-EX4 0,80 0,60 Hungary Ecological status assessment for rivers based on diatoms R-E2, R-E3, R-EX5 0,80 0,60 Romania National (Romanian) Assessment Method for Rivers Ecological Status based on Phytobenthos (Diatoms) RO-AMRP R-E1a, R-E1b, R-E3 0,80 0,60 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi fitobentosa in makrofitov, fitobentos R-E4, R-EX5, R-EX6, R-EX7, R-EX8 0,80 0,60 Slovakia Ecological status assessment system for rivers using phytobenthos R-E1a, R-E1b, R-E2, R-E3, R-E4, R-EX4 0,90 0,70 Water category Rivers Geographical Intercalibration Group Mediterranean rivers Description of types that have been intercalibrated Type River characterisation Catchment (km2) Geology Flow regime R-M1 Small Mediterranean streams < 100 Mixed (except silicious) Highly seasonal R-M2 Medium Mediterranean streams 100  1 000 Mixed (except silicious) Highly seasonal R-M4 Mediterranean mountain streams Non-silicious Highly seasonal R-M5 Temporary streams Temporary Countries sharing types that have been intercalibrated: R-M1: Bulgaria, France, Greece, Italy, Portugal, Slovenia, Spain R-M2: Bulgaria, France, Greece, Italy, Portugal, Slovenia, Spain R-M4: Cyprus, France, Greece, Italy, Spain R-M5: Cyprus, Italy, Portugal, Slovenia, Spain MEDITERRANEAN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification methods intercalibrated Type and Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-M1 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF T90-350 et arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,700 Greece Hellenic Evaluation System-2 (HESY-2) 0,943 0,750 Italy MacrOper (based on STAR Intercalibration Common Metric Index ICMi) 0,970 0,720 Portugal Rivers Biological Quality Assessment Method-Benthic Invertebrates (IPtIN, IPtIS) 0,870 (type 1) 0,678 (type 1) 0,850 (type 3) 0,686 (type 3) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi bentoÃ ¡kih nevretenÃ arjev 0,800 0,600 Spain Iberian Biological Monitoring Working Party (IBMWP) 0,845 0,698 Spain Iberian Mediterranean Multimetric Index using quantitative data (IMMi-T) 0,811 0,707 R-M2 Bulgaria IBI (BG) (Irish Biotic Index (BG)) 0,800 0,600 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF T90-350 et arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,700 Greece Hellenic Evaluation System-2 (HESY-2) 0,944 0,708 Italy MacrOper (based on STAR Intercalibration Common Metric Index ICMi) 0,940 0,700 Portugal Rivers Biological Quality Assessment Method-Benthic Invertebrates (IPtIN, IPtIS) 0,830 (type 2) 0,693 (type 2) 0,880 (type 4) 0,676 (type 4) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi bentoÃ ¡kih nevretenÃ arjev 0,800 0,600 Spain Iberian Biological Monitoring Working Party (IBMWP) 0,845 0,698 Spain Iberian Mediterranean Multimetric Index using quantitative data (IMMi-T) 0,811 0,707 R-M4 Cyprus STAR Intercalibration Common Metric Index (STAR_ICMi) 0,972 0,729 France Classification franÃ §aise DCE Indice Biologique Global NormalisÃ © (IBGN). AFNOR NF T90-350 et arrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,700 Greece Hellenic Evaluation System-2 (HESY-2) 0,850 0,637 Italy MacrOper (based on STAR Intercalibration Common Metric Index ICMi) 0,940 0,700 Spain Iberian Biological Monitoring Working Party (IBMWP) 0,840 0,700 Spain Iberian Mediterranean Multimetric Index using quantitative data (IMMi-T) 0,850 0,694 R-M5 Cyprus STAR Intercalibration Common Metric Index (STAR_ICMi) 0,982 0,737 Greece Hellenic Evaluation System-2 (HESY-2) 0,963 0,673 Italy MacrOper (based on STAR Intercalibration Common Metric Index ICMi) 0,970 0,730 Portugal Rivers Biological Quality Assessment Method-Benthic Invertebrates (IPtIN, IPtIS) 0,973 (type 5) 0,705 (type 5) 0,961 (type 6) 0,708 (type 6) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi bentoÃ ¡kih nevretenÃ arjev 0,800 0,600 Spain Iberian Biological Monitoring Working Party (IBMWP) 0,830 0,630 Spain Iberian Mediterranean Multimetric Index using quantitative data (IMMi-T) 0,830 0,620 MEDITERRANEAN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods intercalibrated Type and Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-M1, M2, M4 Bulgaria (R-M1 and R-M2) RI (BG) (Reference Index (BG)) 0,640 0,350 Cyprus IBMR  Biological Macrophyte Index for Rivers 0,795 0,596 France IBMR  Indice Biologique Macrophytique en RiviÃ ¨re French standard NF T90-395 (2003-10-01) 0,930 0,745 Greece IBMR  Biological Macrophyte Index for Rivers 0,750 0,560 Italy IBMR  Biological Macrophyte Index for Rivers 0,900 0,800 Portugal IBMR  Biological Macrophyte Index for Rivers 0,920 0,690 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi fitobentosa in makrofitov, makrofiti 0,800 0,600 Spain IBMR  Biological Macrophyte Index for Rivers 0,950 0,740 MEDITERRANEAN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Phytobenthos Results: Ecological quality ratios of national classification methods intercalibrated Type and Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-M1 Bulgaria IPS (Indice de polluo-sensibilitÃ ©) 0,820 0,630 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,780 Greece IPS (Coste in Cemagref, 1982) Intercalibrated (EQR IPS) 0,956 0,717 Italy Intercalibration Common Metric Index (ICMi) (Mancini & Sollazzo, 2009) 0,800 0,610 Portugal IPS (Coste in Cemagref, 1982) 0,970 (type 1) 0,730 (type 1) 0,910 (type 3) 0,680 (type 3) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi fitobentosa in makrofitov, fitobentos 0,800 0,600 Spain IPS (Coste in Cemagref, 1982) 0,937 0,727 R-M2 Bulgaria IPDS (Indice de polluo-sensibilitÃ ©) 0,820 0,630 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,780 Greece IPS (Coste in Cemagref, 1982) Intercalibrated (EQR IPS) 0,953 0,732 Italy Intercalibration Common Metric Index (ICMi) (Mancini & Sollazzo, 2009) 0,800 0,610 Portugal IPS (Coste in Cemagref, 1982)) 0,910 (type 2) 0,680 (type 2) 0,970 (type 4) 0,730 (type 4) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi fitobentosa in makrofitov, fitobentos 0,800 0,600 Spain IPS (Coste in Cemagref, 1982) 0,938 0,727 R-M4 Cyprus IPS (Coste in Cemagref, 1982) 0,910 0,683 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF-T-90-354, December 2007. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,940 0,780 Greece IPS (Coste in Cemagref, 1982) Intercalibrated (EQR IPS) 0,932 0,716 Italy Intercalibration Common Metric Index (ICMi) (Mancini & Sollazzo, 2009) 0,800 0,610 Spain IPS (Coste in Cemagref, 1982) 0,935 0,727 R-M5 Cyprus IPS (Coste in Cemagref, 1982) 0,958 0,718 Italy Intercalibration Common Metric Index (ICMi) (Mancini & Sollazzo, 2009) 0,880 0,650 Portugal IPS (Coste in Cemagref, 1982) 0,800 (Type 5) 0,651 (Type 5) 0,940 (Type 6) 0,700 (Type 6) Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi fitobentosa in makrofitov, fitobentos 0,800 0,600 Spain IPS (Coste in Cemagref, 1982) 0,935 0,700 Water category Rivers Geographical Intercalibration Group Northern rivers Description of types that have been intercalibrated Type River characterisation Catchment area of stretch (km2) Altitude and geomorphology Alkalinity (meq/l) Organic material (mg Pt/l) R-N1 Small lowland siliceous moderate alkalinity 10  100 < 200 m a.s.l. or below the highest coastline 0,2  1 < 30 (< 150 in Ireland) R-N3 Small/medium lowland organic low alkalinity 10  1 000 < 0,2 > 30 R-N4 Medium lowland siliceous moderate alkalinity 100  1 000 0,2  1 < 30 R-N5 Small mid-altitude siliceous low alkalinity 10  100 Between lowland and highland < 0,2 < 30 R-N9 Small/medium mid-altitude siliceous low alkalinity organic (humic) 10  1 000 Between lowland and highland < 0,2 > 30 Countries sharing types that have been intercalibrated: R-N1: Finland, Ireland, Norway, Sweden, United Kingdom R-N3: Finland, Ireland, Norway, Sweden, United Kingdom R-N4: Finland, Norway, Sweden, United Kingdom R-N5: Finland, Norway, Sweden, United Kingdom R-N9: Finland, Norway, Sweden NORTHERN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna (methods sensitive for organic enrichment and general degradation) Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Revised Finnish river invertebrate fauna assessment method 0,80 0,60 Ireland Quality Rating System (Q-value) 0,85 0,75 Norway ASPT 0,99 0,87 Sweden DJ-index (Dahl & Johnson 2004) 0,80 0,60 United Kingdom River Invertebrate Classification Tool (RICT)- WHPT 0,97 0,86 Biological Quality Element Benthic invertebrate fauna (methods sensitive for acidification) Results: Ecological quality ratios of national classification methods intercalibrated The following results apply to clear, low alkalinity river types Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Norway AcidIndex2 (Modified Raddum index2) (river acidification) 0,675 0,515 United Kingdom  Scotland WFD-AWIC 0,910 0,830 United Kingdom  England and Wales WFD-AWIC 0,980 0,890 Results: Ecological quality ratios of national classification methods intercalibrated The following results apply to humic, low alkalinity river types Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Sweden MISA: Multimetric Invertebrate Stream Acidification index 0,550 0,400 United Kingdom WFD-AWIC 0,930 0,830 NORTHERN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods intercalibrated Type and Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-N3 and R-N9 Finland Trophic index TIc 0,889 0,610 Sweden Trophic index TIc 0,889 0,610 Norway Trophic index TIc 0,889 0,610 NORTHERN RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Phytobenthos Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Finnish river phytobenthos method 0,80 0,60 Sweden Indice de PolluosensibilitÃ © SpÃ ©cifique (IPS) 0,89 0,74 Ireland Revised form of Trophic Diatom Index (TDI) 0,93 0,78 United Kingdom DARLEQ 2 1,00 0,75 Norway Periphyton Index of Trophic Status (PIT) 0,99 (Ca  ¤ 1 mg/l) 0,83 0,95 (Ca > 1 mg/l) Water category Rivers Geographical Intercalibration Groups All Biological Quality Element Fish fauna Overview of regional groups that have been established for the river fish intercalibration: Lowland-Midland group  Belgium (Flanders), Belgium (Wallonia), France, Germany, Netherlands, Lithuania, Luxembourg, United Kingdom (England and Wales), Poland, Latvia, Estonia, Denmark, Hungary Nordic group  Finland, Ireland, Sweden, United Kingdom (Scotland and Northern Ireland), Norway Alpine-type Mountains group  Austria, France, Germany, Slovenia, Italy Mediterranean South Atlantic group  Portugal, Spain, Italy, Greece, Bulgaria Danubian group  Czech Republic, Romania, Slovakia, Bulgaria Results: Ecological quality ratios of national classification methods intercalibrated Lowland-Midland group Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Belgium Flanders Upstream and Lowland IBI 0,850 0,650 Belgium Wallonia IBIP (ArrÃ ªtÃ © du Gouvernement wallon du 13 septembre 2012 relatif Ã lidentification, Ã la caractÃ ©risation et Ã la fixation des seuils dÃ ©tat Ã ©cologique applicables aux masses deau de surface et modifiant le Livre II du Code de lEnvironnement, contenant le Code de lEau. Moniteur belge 12.10.2012) 0,958 0,792 France FBI (Fish-Based Index): Indice Poissons RiviÃ ¨re (IPR). AFNOR NF-T-90-344. 1,131 0,835 Germany FIBS  fischbasiertes Bewertungssystem fÃ ¼r FlieÃ gewÃ ¤sser zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 1,086 0,592 Latvia Latvian Fish Index 0,880 0,660 Lithuania Lithuanian River Fish Index 0,940 0,720 Luxembourg Classification franÃ §aise DCE Indice Poissons RiviÃ ¨re (IPR). AFNOR NF-T-90-344 1,131 0,835 Netherlands NLFISR 0,800 0,600 Poland EFI+PL index 0,800 0,600 Nordic group Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Finland Finnish Fish Index (FiFi)  type L2 0,665 0,499 Finland Finnish Fish Index (FiFi)  type L3 0,658 0,493 Finland Finnish Fish Index (FiFi)  type M1 0,709 0,532 Finland Finnish Fish Index (FiFi)  type M2 0,734 0,550 Finland Finnish Fish Index (FiFi)  type M3 0,723 0,542 Ireland Fish Classification Scheme 2 Ireland (FCS2) 0,845 0,540 Sweden Swedish method VIX 0,739 0,467 United Kingdom  Northern Ireland IR_FCS2 0,845 0,540 United Kingdom  Scotland FCS2 Scotland 0,850 0,600 Mediterranean group Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Greece Hellenic Fish Index (HeFI) 0,800 0,600 Portugal F-IBIP  Fish-based Index of Biotic Integrity for Portuguese Wadeable Streams 0,850 0,675 Spain IBIMED  type T2 0,816 0,705 Spain IBIMED  type T3 0,929 0,733 Spain IBIMED  type T4 0,864 0,758 Spain IBIMED  type T5 0,866 0,650 Spain IBIMED  type T6 0,916 0,764 Alpine group Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria FIA 0,875 0,625 France FBI (Fish-Based Index): Indice Poissons RiviÃ ¨re (IPR). AFNOR NF-T90-344 1,131 0,876 Germany FIBS  fischbasiertes Bewertungssystem fÃ ¼r FlieÃ gewÃ ¤sser zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 1,086 0,592 Italy NISECI index (New Index of Ecological Status of Fish Communities) 0,800 0,520 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi rib 0,800 0,600 Danubian group Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Bulgaria TsBRI (Type Specific Bulgarian Fish Index) 0,860 0,650 Czech Republic Czech multimetric method CZI 0,780 0,585 Romania EFI+ European Fish index (cyprinid wading type) 0,939 0,700 Romania EFI+ European Fish index (salmonid type) 0,911 0,755 Slovakia Fish Index of Slovakia FIS 0,710 0,570 Water Category Rivers Geographical Intercalibration Groups All  Very Large Rivers Description of types that have been intercalibrated Type River characterisation Catchment area of stretch (km2) Alkalinity (meq/l) R-L1 Very large low alkalinity rivers > 10 000 < 0,5 R-L2 Very large medium to high alkalinity rivers > 10 000 > 0,5 Countries sharing types that have been intercalibrated: R-L1: Finland, Norway, Sweden R-L2: Austria, Belgium (Flanders), Bulgaria, Croatia, Czech Republic, Estonia, France, Germany, Greece, Hungary, Italy, Latvia, Lithuania, the Netherlands, Norway, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden VERY LARGE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria Assessment of the Biological Quality Elements  part benthic invertebrates (for large alpine rivers) 0,80 0,60 Austria Slovak assessment of benthic invertebrates in large rivers (for large lowland rivers) 0,80 0,60 Belgium (Flanders) Multimetric Macroinvertebrate Index Flanders (MMIF) 0,90 0,70 Bulgaria mRBA  Modified Rapid Biological Assessment 0,80 0,60 Croatia Ecological status assessment system based on benthic invertebrates in very large rivers 0,80 0,60 Czech Republic Czech system for ecological status assessment of large non-wadeable rivers using benthic macroinvertebrates 0,80 0,60 Germany Germany PTI  Potamon-Typie-Index 0,80 0,60 Estonia Estonian surface water ecological quality assessment _ large river macroinvertebrates 0,90 0,70 Spain IBMWP  Iberian Biological Monitoring Working Party 0,79 0,48 Finland Revised Finnish river invertebrate fauna assessment method 0,80 0,60 Hungary Hungary HMMI_II  Hungarian Multimetric Macroinvertebrate Index for large and very large rivers 0,80 0,60 Italy ISA (Indice per la classificazione sulla base dei Substrati Artificiali)  mediterranean rivers 0,94 0,70 Italy ISA (Indice per la classificazione sulla base dei Substrati Artificiali)  non-mediterranean rivers 0,96 0,72 Lithuania Lithuanian River Macroinvertebrate Index 0,80 0,60 Latvia LRMI  Latvian large River Macroinvertebrate Index 0,88 0,63 Netherlands WFD metrics for natural water types 0,80 0,60 Norway Norway ASPT  Average Score Per Taxon 0,99 0,87 Poland RIVECOmacro  MMI_PL 0,91 0,71 Romania ECO-BENT  Assessment method for ecological status of water bodies based on macroinvertebrates 0,79 0,53 Sweden Average Score Per Taxon (ASPT) and DJ-index 0,80 0,60 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi bentoÃ ¡kih nevretenÃ arjev 0,80 0,60 Slovakia Slovak assessment of benthic invertebrates in large rivers 0,80 0,60 VERY LARGE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Austria German PhytoFluss-Index 4.0 0,80 0,60 Belgium (Flanders) German PhytoFluss-Index 2.0 0,80 0,60 Bulgaria German PhytoFluss-Index 4.0 0,80 0,60 Croatia HRPI  Hungarian River Phytoplankton Index 0,80 0,60 Czech Republic CZ  Assessment method for ecological status of rivers based on phytoplankton 0,80 0,60 Germany German PhytoFluss-Index 0,80 0,60 Estonia EST_PHYPLA_R  Estonian Large River Phytoplankton Index 0,85 0,65 Hungary HRPI  Hungarian River Phytoplankton Index 0,80 0,60 Lithuania German PhytoFluss-Index for lowland rivers of type 15.2 0,80 0,60 Latvia Latvian Large River Phytoplankton Index 0,80 0,60 Poland IFPL metric  Method for large rivers assessment using phytoplankton 1,08 0,92 Romania ECO-FITO  Assessment Method for Ecological Status of the Water Bodies based on Phytoplankton 0,92 0,76 Slovakia Phytoplankton-SK  Slovak assessment of phytoplankton in large rivers 0,80 0,60 VERY LARGE RIVERS GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Phytobenthos Results: Ecological quality ratios of national classification methods intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary R-L1 Finland Finnish river phytobenthos method 0,80 0,60 Sweden Benthic algae in running water  diatom analysis 0,89 0,74 R-L2 Austria Assessment of the Biological Quality Elements  part phytobenthos 0,85 0,57 Bulgaria IPS (Indice de Polluo-SensibilitÃ ©) 0,76 0,58 Czech Republic Assessment system for rivers using phytobenthos 0,80 0,60 Estonia Estonian surface water ecological quality assessment  river phytobenthos 0,83 0,64 France IBD 2007 (Coste et al, Ecol. Ind. 2009). AFNOR NF T90-354, April 2016. ArrÃ ªtÃ © ministÃ ©riel du 25 janvier 2010 modifiÃ © relatif aux mÃ ©thodes et critÃ ¨res dÃ ©valuation de lÃ ©tat Ã ©cologique { ¦} des eaux de surface 0,92 0,76 Spain IPS (Coste in Cemagref, 1982) 0,68 0,48 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von FlieÃ gewÃ ¤ssern zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (PHYLIB), Modul Diatomeen 0,725 0,55 Croatia Ecological status assessment system for phytobenthos in rivers based on diatoms 0,8 0,61 Hungary Ecological status assessment for rivers based on diatoms 0,762 0,60 Italy Intercalibration Common Metric Index (ICMi) (Mancini &Sollazzo 2009) 0,89 (national type C) 0,70 (national type C) 0,82 (national type M3) 0,62 (national type M3) Netherlands WFD-metrics for natural water types 0,80 0,60 Portugal IPS  Specific Pollution Sensitivity Index 0,90 (national type R_GRS/Guadiana river) 0,67 (national type R_GRS/Guadiana river) Slovakia Ecological status assessment system for rivers using phytobenthos 0,90 0,70 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja vodotokov na podlagi fitobentosa in makrofitov, fitobentos 0,80 0,60 Water category Lakes Geographical Intercalibration Group Alpine lakes Description of types that have been intercalibrated Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Lake size (km2) L-AL3 Lowland or mid-altitude, deep, moderate to high alkalinity (alpine influence), large 50  800 > 15 > 1 > 0,5 L-AL4 Mid-altitude, shallow, moderate to high alkalinity (alpine influence), large 200  800 3  15 > 1 > 0,5 Countries sharing types that have been intercalibrated: Types L-AL3: Austria, France, Germany, Italy and Slovenia Types L-AL4: Austria, France, Germany, Italy ALPINE LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Austria Evaluation of the biological quality elements, Part B2  phytoplankton 0,80 0,60 France Phytoplankton Index for Lakes (IPLAC): Indice Phytoplancton Lacustre 0,80 0,60 Germany PSI (Phyto-Seen-Index)  Bewertungsverfahren fÃ ¼r Seen mittels Phytoplankton zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 Italy Italian Phytoplankton Assessment Method (IPAM) 0,80 0,60 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja jezer na podlagi fitoplanktona 0,80 0,60 ALPINE LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated IC type Ecological Quality Ratios High-good boundary Good-moderate boundary Austria AIM for Lakes (Austrian Index Macrophytes for lakes) L-AL3+ L-AL4 0,80 0,60 France French Macrophyte Index for Lakes (IBML): Indice Biologique Macrophytique en Lacs L-AL3+ L-AL4 0,92 0,72 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von Seen zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (PHYLIB), Modul Makrophyten L-AL3+ L-AL4 0,76 0,51 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von Seen zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (PHYLIB), Modul Makrophyten und Phytobenthos LAL4 0,74 0,47 Italy MacroIMMI (Macrophytic index for the evaluation of the ecological quality of the Italian lakes) L-AL3+ L-AL4 0,80 0,60 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja jezer na podlagi fitobentosa in makrofitov, makrofiti L-AL3 0,80 0,60 ALPINE LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja jezer na podlagi bentoÃ ¡kih nevretenÃ arjev 0,80 0,60 Germany AESHNA  Bewertungsverfahren fÃ ¼r das eulitorale Makrozoobenthos in Seen zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 ALPINE LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Fish fauna Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Austria ALFI (Austrian lake fish index): A multimetric index to assess the ecological status of alpine lakes based on fish fauna 0,80 0,60 Germany DeLFI_SITE  Deutsches probennahmestandort-spezifisches Bewertungsverfahren fÃ ¼r Fische in Seen zur Umsetzung der EG-Wasserrahmenrichtlinie 0,85 0,69 Italy Lake Fish Index (LFI) 0,82 0,64 Water category Lakes Geographical Intercalibration Group Central/Baltic lakes Description of types that have been intercalibrated Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Residence time (years) L-CB1 Lowland, shallow, calcareous < 200 3  15 > 1 1  10 L-CB2 Lowland, very shallow, calcareous < 200 < 3 > 1 0,1  1 Countries sharing types that have been intercalibrated Types L-CB1: Belgium, Germany, Denmark, Estonia, Ireland, Lithuania, Latvia, Netherlands, Poland, United Kingdom Types L-CB2: Belgium, Germany, Denmark, Estonia, Ireland, Lithuania, Latvia, Netherlands, Poland, United Kingdom CENTRAL-BALTIC LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium (Flanders) Flemish phytoplankton assessment method for lakes 0,80 0,60 Denmark Danish Lake Phytoplankton Index 0,80 0,60 Estonia Estonian surface water ecological quality assessment  lake phytoplankton 0,80 0,60 Germany PSI (Phyto-Seen-Index)  Bewertungsverfahren fÃ ¼r Seen mittels Phytoplankton zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland  German Phyto-Lake-Index (Phyto-See-Index) 0,80 0,60 Ireland IE Lake Phytoplankton Index 0,80 0,60 Latvia Latvian Lake Phytoplankton Index 0,81 0,61 Lithuania German Phytoplankton Index (PSI) 0,81 0,61 Netherlands WFD  metrics for natural water types 0,80 0,60 Poland Phytoplankton method for Polish Lakes (PMPL) 0,80 0,60 UK Phytoplankton Lake Assessment Tool with Uncertainty Module (PLUTO) 0,80 0,60 CENTRAL-BALTIC LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated IC type Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium (Flanders) Flemish macrophyte assessment system All types 0,80 0,60 Denmark Danish Lake Macrophytes Index All types 0,80 0,60 Estonia Estonian surface water ecological quality assessment  lake macrophytes LCB1 0,78 0,52 LCB2 0,76 0,50 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von Seen zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (PHYLIB), Modul Makrophyten All types 0,80 0,60 Latvia Latvian macrophyte assessment method All types 0,80 0,60 Lithuania Lithuanian Lake Macrophyte Index All types 0,75 0,50 Netherlands WFD-metrics for natural water types All types 0,80 0,60 Poland Macrophyte based indication method for lakes  Ecological Status Macrophyte Index ESMI (multimetric) All types 0,68 0,41 UK Lake LEAFPACS 2 (*2) All types 0,80 0,66 CENTRAL-BALTIC LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate Belgium (Flanders) Multimetric Macroinvertebrate Index Flanders (MMIF) 0,90 0,70 Estonia Estonian surface water ecological quality assessment  lake macroinvertebrates 0,86 0,70 Germany AESHNA  Bewertungsverfahren fÃ ¼r das eulitorale Makrozoobenthos in Seen zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 Latvia Latvian Lake Macroinvertebrate Multimetric Index (LLMMI) 0,85 0,52 Lithuania Lithuanian Lake Macroinvertebrate Index 0,74 0,50 Netherlands WFDi  Metric for Natural Watertypes 0,80 0,60 UK Chironomid Pupal Exuvial Technique (CPET) 0,77 0,64 CENTRAL-BALTIC LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Fish fauna Description of common intercalibration types Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Residence time (years) L-CB1 Lowland, shallow, calcareous < 200 3  15 > 1 1  10 L-CB2 Lowland, very shallow, calcareous < 200 < 3 > 1 0,1  1 L-CB3 Lowland, shallow, small, siliceous (moderate alkalinity) < 200 3  15 0,2  1 1  10 L-CB4 Heavily modified water bodies 200  700 3  30 > 0,2 0,1  5 Countries sharing types that have been intercalibrated Types L-CB1: Belgium, Germany, Denmark, Estonia, Ireland, Lithuania, Latvia, Netherlands, Poland, United Kingdom Types L-CB2: Belgium, Germany, Denmark, Estonia, Ireland, Lithuania, Latvia, Netherlands, Poland, United Kingdom Types L-CB3: Belgium, Denmark, Estonia, France, Latvia, Poland Types L-CB4: Czech Republic Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate Czech Republic CZ-FBI 0,870 0,619 Denmark Danish Lake Fish Index 0,75 0,54 EE LAFIEE 0,80 0,61 Germany DeLFI_SITE  Deutsches probennahmestandort-spezifisches Bewertungsverfahren fÃ ¼r Fische in Seen zur Umsetzung der EG-Wasserrahmenrichtlinie 0,95 0,80 France ELFI (European Lake Fish Index): Indice Ichtyofaune Lacustre (IIL) 0,73 0,49 Latvia Latvian Lake Fish Index 0,76 0,57 Lithuania Lithuanian Lake Fish Index 0,865 0,605 Netherlands VISMAATLAT 0,80 0,60 Poland LFI+ 0,866 0,595 Poland LFI EN 0,804 0,557 Water category Lakes Geographical Intercalibration Group Eastern Continental lakes Description of common intercalibration types Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Conductivity (Ã ¼S/cm) L-EC1 Lowland very shallow hard-water < 200 < 6 1  4 300  1 000 Countries sharing types that have been intercalibrated Types L-EC1: Bulgaria, Hungary, Romania EASTERN CONTINENTAL LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Bulgaria HLPI-Hungarian lake phytoplankton index 0,80 0,60 Hungary HLPI-Hungarian lake phytoplankton index 0,80 0,60 Romania HLPI-Hungarian lake phytoplankton index 0,80 0,60 EASTERN CONTINENTAL LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Bulgaria RI-BG  Adapted Reference Index 0,83 0,58 Hungary HU-RI  Adapted Reference Index 0,89 0,67 Romania MIRO  Macrophyte Index for Romanian Lakes (Adapted Reference Index) 0,86 0,66 EASTERN CONTINENTAL LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification methods intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Bulgaria HMMI_lakes (Hungarian Macrozoobenton Multimetric Index for Lakes 0,85 0,65 Hungary HMMI_lakes (Hungarian Macrozoobenton Multimetric Index for Lakes 0,85 0,65 Romania ECO-NL-BENT Romanian ecological status assessment system for natural lakes using benthic invertebrates 0,93 0,60 EASTERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP Biological Quality Element Fish fauna INTERCALIBRATION RESULTS NOT COMPLETED Water category Lakes Geographical Intercalibration Group Mediterranean lakes Description of types that have been intercalibrated Type Lake characterization Altitude (m) Annual mean precipitation (mm) and T ( oC) Mean depth (m) Area (km2) Catchment (km2) Alkalinity (meq/l) L-M5/7 Reservoirs, deep, large, siliceous, wet areas < 1 000 > 800 and/or < 15 > 15 0,5  50 < 20 000 < 1 L-M8 Reservoirs, deep, large, calcareous < 1 000  > 15 0,5  50 < 20 000 > 1 Countries sharing types that have been intercalibrated Types L-M5/7: France, Greece, Italy, Portugal, Spain Types L-M8: Cyprus, France, Greece, Italy, Spain MEDITERRANEAN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Country and Type National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary LM 5/7 France Phytoplankton Index for Lakes (IPLAC): Indice Phytoplancton Lacustre n.d. (*3) 0,60 Greece New Mediterranean Assessment System for Reservoirs (NMASRP) n.d. (*3) 0,60 Italy New Italian Method (NITMET) n.d. (*3) 0,60 Portugal Reservoirs Biological Quality Assessment Method  Phytoplankton (New Mediterranean Assessment System for Reservoirs Phytoplankton: NMASRP). n.d. (*3) 0,60 Spain Mediterranean Assessment System for Reservoirs Phytoplankton (MASRP). n.d. (*3) 0,58 L-M8 Cyprus New Mediterranean Assessment System for Reservoirs Phytoplankton (NMASRP). n.d. (*3) 0,60 France Phytoplankton Index for Lakes (IPLAC): Indice Phytoplancton Lacustre n.d. (*3) 0,60 Greece New Mediterranean Assessment System for Reservoirs (NMASRP) n.d. (*3) 0,60 Italy New Italian Method (NITMET) n.d. (*3) 0,60 Spain Mediterranean Assessment System for Reservoirs Phytoplankton (MASRP). n.d. (*3) 0,60 Water category Lakes Geographical Intercalibration Group Northern lakes NORTHERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Description of types that have been intercalibrated Type Lake characterisation Altitude (m above sea level) Mean depth (m) Alkalinity (meq/l) Colour (mg Pt/l) L-N1 Lowland, shallow, moderate alkalinity, clear < 200 3  15 0,2  1 < 30 L-N2a Lowland, shallow, low alkalinity, clear < 200 3  15 < 0,2 < 30 L-N2b Lowland, deep, low alkalinity, clear < 200 > 15 < 0,2 < 30 L-N3a Lowland, shallow, low alkalinity, meso-humic < 200 3  15 < 0,2 30  90 L-N5 Mid-altitude, shallow, low alkalinity, clear 200  800 3  15 < 0,2 < 30 L-N6a Mid-altitude, shallow, low alkalinity, meso-humic 200  800 3  15 < 0,2 30  90 L-N8a Lowland, shallow, moderate alkalinity, meso-humic < 200 3  15 0,2  1 30  90 Types L-N1, L-N2a, L-N3a, LN-8a: Ireland, Finland, Norway, Sweden, United Kingdom. Types L-N2b: Norway, Sweden, United Kingdom Types L-N5, L-N6a: Norway, Sweden Results: Ecological quality ratios of national classification systems intercalibrated Country National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Finland Finnish phytoplankton assessment method for lakes 0,80 0,60 Ireland IE Lake Phytoplankton Index 0,80 0,60 Norway Lake phytoplankton ecological status classification method 0,80 0,60 Sweden Ecological assessment methods for lakes. quality factor phytoplankton 0,80 0,60 UK Phytoplankton Lake Assessment Tool with Uncertainty Module (PLUTO) 0,80 0,60 NORTHERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macrophytes and Phytobenthos Sub-Biological Quality Element Macrophytes Description of types that have been intercalibrated Type Lake characterisation Alkalinity (meq/l) Color(mg Pt/l) L-N-M 101 Low alkalinity, clear 0,05  0,2 < 30 L-N-M 102 Low alkalinity, humic 0,05  0,2 > 30 L-N-M 201 Moderate alkalinity, clear 0,2  1,0 < 30 L-N-M 202 Moderate alkalinity, humic 0,2  1,0 > 30 L-N-M 301a High alkalinity, clear, atlantic subtype > 1,0 < 30 L-N-M 302a High alkalinity, humic, atlantic subtype > 1,0 > 30 Types 101, 102, 201 and 202: Ireland, Finland, Norway, Sweden, United Kingdom. Type 301a: Ireland, United Kingdom. Type 302a: Ireland, United Kingdom Results: Ecological quality ratios of national classification systems intercalibrated Country National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate Finland Finnish macrophyte classification system (Finnmac) 0,8 (all types) 0,6 (all types) Ireland Free Macrophyte Index 0,9 (all types) 0,68 (all types) Norway National macrophyte index (Trophic Index  TIc) Type 101: 0,98 Type 102: 0,96 Type 201: 0,95 Type 202: 0,99 Type 101: 0,87 Type 102: 0,87 Type 201: 0,75 Type 202: 0,77 Sweden Trophic Macrophyte Index (TMI) Type 101: 0,93 Type 102: 0,93 Type 201: 0,89 Type 202: 0,91 Type 101: 0,80 Type 102: 0,83 Type 201: 0,78 Type 202: 0,78 UK Lake LEAFPACS 2 (*4) 0,8 (all types) 0,66 (all types) UK Free Macrophyte Index (*5) 0,9 (all types) 0,68 (all types) NORTHERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrates Fauna Description of types that have been intercalibrated Type Lake characterisation Ecoregion Altitude (m absl) Alkalinity (meq/l) Colour (mg Pt/l) Lake littoral acidification L-N-BF1 Lowland/mid-altitude, low alkalinity, clear n.d. < 800 0,05  0,2 < 30 Lake profundal eutrophication L-N-BF2 Ecoregion 22, low alkalinity, clear and humic 22 Area > 1 km2, max depth > 6 m < 0,2 n.d. Types L-N-BF1: Norway, Sweden, United Kingdom, Ireland, Finland Types L-N-BF2: Finland, Sweden Results: Ecological quality ratios of national classification systems intercalibrated Country National classification methods intercalibrated Ecological Quality Ratios High-good Good-moderate Lake littoral acidification Norway MultiClear: Multimetric Invertebrate Index for Clear Lakes 0,95 0,74 Sweden MILA: Multimetric Invertebrate Lake Acidification index 0,85 0,60 UK LAMM (Lake Acidification Macroinvertebrate Metric) 0,86 0,70 Lake profundal eutrophication Finland Revised Finnish lake invertebrate fauna assessment method (PICM) 0,80 0,60 Sweden BQI (Benthic Quality Index) 0,84 0,67 NORTHERN LAKES GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Fish fauna Description of types that have been intercalibrated Type Lake characterisation Lake area km2 Alkalinity (meq/l) Colour (mg Pt/l) L-N-F1 Dimictic clear water lakes < 40 < 0,2 < 30 L-N-F2 Dimictic humic lakes < 5 < 0,2 30  90 Types L-N-F1: Ireland, Finland, Norway, Sweden, United Kingdom Types L-N-F2: Ireland, Finland, Norway, Sweden, United Kingdom Results: Ecological quality ratios of national classification systems intercalibrated Country National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Eutrophication Finland EQR4 0,80 0,60 Ireland FIL2 0,76 0,53 UK (Northern Ireland) FIL2 0,76 0,53 Norway EindexW3 0,75 0,56 Sweden EindexW3 0,75 0,56 Acidification Norway AindexW5 0,74 0,55 Sweden AindexW5 0,74 0,55 Water category Lakes Geographical Intercalibration Group Cross-GIG Phytobenthos Description of types that have been intercalibrated Type Lake characterisation Alkalinity (meq/l) Ecoregions HA High alkalinity lakes > 1 Alpine, Central-Baltic, Eastern Continental, Mediterranean MA Moderate alkalinity lakes 0,2  1 Alpine, Central-Baltic, Eastern Continental, Mediterranean, Northern LA Low alkalinity lakes < 0,2 Northern Types HA: Belgium, Germany, Hungary, Ireland, Italy, Lithuania, Poland, Sweden, Slovenia, United Kingdom Types MA: Belgium, Finland, Ireland, Italy, Romania, Sweden, United Kingdom Types LA: Finland, Ireland, Sweden, United Kingdom Country a and Type National classification methods intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary HA type Belgium (Flanders) Proportions of Impact-Sensitive and Impact-Associated Diatoms (PISIAD) 0,80 0,60 Germany Verfahrensanleitung fÃ ¼r die Ã ¶kologische Bewertung von Seen zur Umsetzung der EG-Wasserrahmenrichtlinie: Makrophyten und Phytobenthos (PHYLIB), Modul Phytobenthos 0,80 0,55 Hungary MIL  Multimetric Index for Lakes 0,80 0,69 Ireland Lake Trophic Diatom Index (IE) 0,90 0,63 Italy Italian national method for the evaluation of the ecological quality of lake waterbodies using benthic diatoms (EPI-L) 0,75 0,5 Lithuania Lithuanian Lake Phytobenthos Index 0,63 0,47 Poland PL IOJ (Multimetryczny Indeks Okrzemkowy dla Jezior = Multimetric Diatom Index for Lakes) 0,91 0,76 Sweden IPS 0,89 0,74 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja jezer na podlagi fitobentosa in makrofitov, fitobentos 0,80 0,60 UK DARLEQ 2 0,92 0,70 MA type Belgium (Flanders) Proportions of Impact-Sensitive and Impact-Associated Diatoms (PISIAD) 0,80 0,60 Finland Finnish lake phytobenthos method 0,80 0,60 Ireland Lake Trophic Diatom Index (IE) 0,90 0,63 Italy Italian national method for the evaluation of the ecological quality of lake waterbodies using benthic diatoms (EPI-L) 0,75 0,5 Romania National (Romanian) Assessment Method for Natural Lakes Ecological Status based on Phytobenthos (Diatoms) RO-AMLP 0,80 0,60 Sweden IPS 0,89 0,74 UK DARLEQ 2 0,93 0,66 LA type Ireland Lake Trophic Diatom Index (IE) 0,90 0,66 UK DARLEQ 2 0,92 0,70 Water category Coastal waters Geographical Intercalibration Group Baltic Sea Description of types that have been intercalibrated Type Surface salinity (psu) Bottom salinity (psu) Exposure Ice days Other Characteristics BC1 0,5  6 Oligohaline 1  6 Exposed 90  150 Sites in the Quark and the Bothnian Sea, extending to the Archipelago Sea (for phytoplankton the latter is excluded and integrated in type BC9). Influence of humic substances BC2 6  22 Mesohaline 2  6 Very Sheltered Lagoons BC3 3  6 Oligohaline 3  6 Sheltered 90  150 Finnish and Estonian coasts of Gulf of Finland BC4 5  8 Lower mesohaline 5  8 Sheltered < 90 Sites of Estonia and Latvia in the Gulf of Riga BC5 6  8 Lower mesohaline 6  12 Exposed < 90 Sites in the southeastern Baltic Sea along the coast of Latvia, Lithuania and Poland BC6 8  12 Mid mesohaline 8  12 Sheltered < 90 Sites along the Western Baltic Sea at the southern Swedish coast and the southeastern Danish coast BC7 6  8 Mid mesohaline 8  11 Exposed < 90 Western Polish coast and eastern German coast BC8 13  18 Upper mesohaline 18  23 Sheltered < 90 Danish and German coasts in the Western Baltic Sea BC9 3  6 Lower mesohaline 3  6 Moderately exposed to exposed 90  150 Sites in the western Gulf of Finland, Archipelago Sea and Asko archipelago (only for phytoplankton) Countries sharing types that have been intercalibrated: Type BC1: Finland Sweden Type BC2: Germany Type BC3: Estonia, Finland Type BC4: Estonia, Latvia Type BC5: Latvia, Lithuania Type BC6: Sweden, Denmark Type BC7: Germany, Poland Type BC8: Germany, Denmark Type BC9: Finland, Sweden, Estonia (type only relevant for phytoplankton) BALTIC SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification systems intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary BC7 Germany German coastal phytoplankton method 0,8 0,6 Poland Polish coastal phytoplankton method 0,8 0,6 BC8 Denmark Danish coastal phytoplankton method 0,8 0,6 Germany German coastal phytoplankton method 0,8 0,6 Results for parameter indicative of biomass (Chlorophyll-a) Country and Type Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary BC1 Finland (Quark outer) 0,76 0,59 1,7 2,2 Finland (Bothnian Sea outer) 0,78 0,60 1,6 2,1 Sweden (Quark outer) 0,75 0,58 1,6 2,1 Sweden (Bothnian Sea outer) 0,80 0,60 1,5 2,0 BC4 Estonia 0,830 0,670 2,4 3,0 Latvia 0,82 0,67 2,2 2,7 BC5 Latvia 0,650 0,390 1,85 3,1 Lithuania 0,880 0,600 2,5 4,9 BC6 Denmark 0,78 0,62 1,36 1,72 Sweden 0,79 0,64 1,44 1,78 BC9 Estonia 0,82 0,67 2,20 2,70 Finland 0,79 0,65 1,90 2,30 Sweden 0,80 0,67 1,50 1,80 BALTIC SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macroalgae and Angiosperms Results: Ecological quality ratios of national classification systems intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary BC3 Estonia EPI  Estonian coastal water phytobenthos Index (macroalgae and angiosperms) 0,98 0,86 Finland Fucus depth limit (macroalgae) 0,92 0,79 BC4 Estonia EPI  Estonian Phytobenthos Index (macroalgae and angiosperms) 0,91 0,70 Latvia PEQI  Phytobenthos Ecological Quality Index 0,90 0,75 BC5 Latvia MDFLD  Maximum depth of the red alga Furcellaria lumbricalis distribution (macroalgae) 0,90 0,75 Lithuania MDFLD  Lithuanian maximum depth of the red alga Furcellaria lumbricalis distribution (macroalgae) 0,84 0,68 BALTIC SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary BC1 Finland BBI  Finnish Brackish water Benthic Index 0,96 0,56 Sweden BQI  Swedish multimetric biological quality index (soft sediment infauna) 0,77 0,31 BC3 Estonia ZKI  Estonian coastal water macrozoobenthos community index 0,39 0,24 Finland BBI  Finnish Brackish water Benthic Index 0,94 0,56 BC5 Latvia BQI  Benthic quality index 0,87 0,61 Lithuania BQI  Lithuanian benthic quality index 0,94 0,81 BC6 Denmark Danish Quality Index version 2 (DKI ver2) 0,84 0,68 Sweden BQI  Swedish multimetric biological quality index (soft sediment infauna) 0,76 0,27 BC7 Germany MarBIT- Marine Biotic Index Tool  0,60 Poland B  Macrozoobenthos BQE assessment by multimetric index  0,58 BC8 Denmark Danish Quality Index version 2 (DKI ver2) 0,86 0,72 Germany MarBIT  Marine Biotic Index Tool 0,80 0,60 Water category Coastal waters Geographical Intercalibration Group North East Atlantic Description of types that have been intercalibrated Type Characterisation Salinity (psu) Tidal range (m) Depth (m) Current Velocity (knots) Exposure Mixing Residence Time Type for opportunistic blooming macroalgae, seagrasses, saltmarshes and benthic invertebrate fauna NEA 1/26 Open oceanic or enclosed seas, exposed or sheltered, euhaline, shallow < 30 Mesotidal 1-5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days (to weeks in the Wadden Sea) Subtypes for intertidal macroalgae NEA 1/26 A2 Open oceanic, exposed or sheltered, euhaline, shallow, Temperate waters (mainly, > 13 oC) and high irradiance (mainly, PAR > 29 Mol/m2 day) > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days NEA 1/26 B21 Open oceanic or enclosed seas, exposed or sheltered, euhaline, shallow Cool waters (mainly, < 13 oC) and medium irradiance (mainly, PAR < 29 Mol/m2 day) > 30 Mainly mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days Subtypes for phytoplankton NEA 1/26a Open oceanic, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1 -3 Exposed or sheltered Fully mixed Days NEA 1/26b Enclosed seas, exposed or sheltered, euhaline, shallow > 30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days NEA 1/26c Enclosed seas, enclosed or sheltered, partly stratified > 30 Microtidal/Mesotidal < 1  5 < 30 Medium 1  3 Exposed or sheltered Partly stratified Days to weeks NEA 1/26d Scandinavian coast, exposed or sheltered, shallow > 30 Microtidal < 1 < 30 Low < 1 Exposed or moderately exposed Partly stratified Days to weeks NEA 1/26e Areas of upwelling, exposed or sheltered, euhaline, shallow > 30 Mesotidal < 1 < 30 Medium 1  3 Exposed or sheltered Fully mixed Days Types for phytoplankton, macroalgae, seagrasses, saltmarshes, benthic invertebrate fauna NEA 5 Helgoland (German Bight), rocky, exposed and partly stratified > 30 Mesotidal < 30 Medium 1  3 Exposed Partly stratified Days NEA 3/4 Polyhaline, Exposed or moderately exposed (Wadden Sea type) Polyhaline 18  30 Mesotidal 1  5 < 30 Medium 1  3 Exposed or moderately exposed Fully mixed Days NEA 7 Deep fjordic and sea loch systems > 30 Mesotidal 1 -5 > 30 Low < 1 Sheltered Fully mixed Days NEA 8a Skagerrak Inner Arc Type, polyhaline, microtidal, moderately exposed, shallow Polyhaline 25  30 Microtidal < 1 > 30 Low < 1 Moderately exposed Fully mixed Days to weeks NEA 8b Skagerrak Inner Arc Type, polyhaline, microtidal, moderately sheltered, shallow Polyhaline 10  30 Microtidal < 1 < 30 Low < 1 Sheltered to moderately exposed Partly stratified Days to weeks NEA 9 Fjord with a shallow sill at the mouth with a very deep maximum depth in the central basin with poor deepwater exchange Polyhaline 25  30 Microtidal < 1 > 30 Low < 1 Sheltered Partly stratified Weeks NEA 10 Skagerrak Outer Arc Type, polyhaline, microtidal, exposed, deep Polyhaline 25  30 Microtidal < 1 > 30 Low < 1 Exposed Partly stratified Days Countries sharing types that have been intercalibrated: Type NEA1/26 opportunistic blooming macroalgae, seagrasses, saltmarshes, benthic invertebrate fauna: Belgium, France, Germany, Denmark, Ireland, Netherlands, Norway, Portugal, Spain, United Kingdom Type NEA1/26 A2: intertidal macroalgae: France, Spain, Portugal Type NEA1/26 B21: intertidal macroalgae: France, Ireland, Norway, United Kingdom Type NEA1/26a phytoplankton: Spain, France, Ireland, Norway, United Kingdom Type NEA1/26b phytoplankton: Belgium, France, Netherlands, United Kingdom Type NEA1/26c phytoplankton: Germany, Denmark Type NEA1/26d phytoplankton: Denmark Type NEA1/26e phytoplankton: Portugal, Spain Type NEA 5: Germany Type NEA3/4: Germany, Netherlands Type NEA7: Norway, United Kingdom Type NEA8a: Norway, Sweden Type NEA8b: Denmark, Sweden Type NEA9: Norway, Sweden Type NEA10: Norway, Sweden NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l as the 90 %ile value calculated over the defined growing season in a six year period. Country and Type Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary NEA 1/26a France 0,76 0,33 4,40 10,00 Ireland 0,82 0,60 9,90 15,00 Norway 0,67 0,33 2,50 5,00 Spain (Eastern Cantabrian coast) 0,67 0,33 1,50 3,00 Spain (Western-Central Cantabrian Coast) 0,67 0,33 3,00 6,00 Spain (Gulf of Cadiz coast) 0,67 0,33 5,00 10,00 United Kingdom 0,80 0,60 5,00 10,00 NEA 1/26b Belgium 0,80 0,67 12,50 15,00 France 0,67 0,44 10,00 15,00 Netherlands 0,67 0,44 10,00 15,00 United Kingdom (south) 0,82 0,63 9,80 14,30 United Kingdom (north) 0,80 0,60 10,00 15,00 NEA 1/26c Germany 0,67 0,44 5,0 7,5 Denmark 0,67 0,44 5,0 7,5 NEA 1/26e Portugal (Iberian strong upwelling-A5) 0,670 0,440 8,000 12,000 Portugal (upwelling-A6,A7) 0,880 0,490 4,500 8,200 Spain (Western Iberian upwelling coast) 0,67 0,44 6,00 9,00 Spain (Western Iberian upwelling coast  rÃ ­as) 0,67 0,44 8,00 12,00 NEA 3/4 Germany (Eems Dollard) 0,80 0,60 7,00 11,00 Germany (Wadden Sea) 0,80 0,60 7,00 11,00 Netherlands (Eems Dollard) 0,80 0,60 6,75 10,13 Netherlands (Wadden Sea) 0,80 0,60 9,60 14,40 Netherlands (North Sea) 0,80 0,60 11,25 16,88 NEA 8a Norway 0,79 0,57 3,95 5,53 Sweden 0,75 0,49 1,54 2,35 NEA 8b (The Sound) Denmark 0,79 0,59 1,22 1,63 Sweden 0,80 0,60 1,18 1,56 NEA 8b (The Kattegat and Great Belt) Denmark 0,83 0,64 1,22 1,58 Sweden 0,84 0,65 1,18 1,52 NEA 9 Norway 0,76 0,43 3,92 6,90 Sweden 0,73 0,38 1,89 3,60 NEA 10 Norway 0,73 0,49 3,53 5,26 Sweden 0,71 0,46 1,39 2,14 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Macroalgae Intertidal or subtidal macroalgae rocky bottom Results: Ecological quality ratios of national classification systems intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA1/26 A2 intertidal macroalgae France CCO  Cover, Characteristic species, Opportunistic species on intertidal rocky bottoms 0,80 0,60 Portugal PMarMAT  Marine Macroalgae Assessment Tool 0,80 0,61 Spain CFR  Quality of Rocky Bottoms 0,81 0,60 Spain RICQI  Rocky Intertidal Community Quality Index 0,82 0,60 Spain RSL  Reduced Species List 0,75 0,48 Type NEA1/26 B21 intertidal macroalgae Ireland RSL  Rocky Shore Reduced Species List 0,80 0,60 Norway RSLA  Rocky Shore Reduced Species List with Abundance 0,80 0,60 United Kingdom RSL  Rocky Shore Reduced Species List 0,80 0,60 Type NEA 7 intertidal macroalgae Norway RSLA  Rocky Shore Reduced Species List with Abundance 0,80 0,60 United Kingdom RSL  Rocky Shore Reduced Species List 0,80 0,60 Type NEA8a/9/10 subtidal macroalgae Norway MSMDI  Multi Species Maximum Depth Index 0,80 0,60 Sweden MSMDI  Multi Species Maximum Depth Index 0,80 0,60 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Macroalgae Intertidal blooming macroalgae soft bottom, indicative of abundance Results: Ecological quality ratios of national classification systems intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA 1/26 Germany OMAI  Opportunistic Macroalgae-cover/acreage on soft sediment intertidal in coastal waters 0,78 0,59 France CWOGA  Macroalgal Bloom Assessment 0,825 0,617 Ireland OGA tool  Opportunistic Green Macroalgal Abundance 0,80 0,60 United Kingdom OMBT  Opportunistic macroalgal blooming tool 0,80 0,60 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Angiosperms Seagrasses Results: Ecological quality ratios of national classification systems intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA 1/26 Germany SG  Assessment tool for intertidal seagrass in coastal and transitional waters 0,80 0,60 France SBQ  Seagrass beds quality in coastal and transitional water bodies 0,80 0,645 Ireland Intertidal Seagrass tool 0,80 0,61 Netherlands SG  Monitoring beds of SG per waterbody using aerial photographs, ground truth and specifying surface & density per species 0,80 0,60 Portugal SQI  Seagrass quality index 0,80 0,60 United Kingdom Intertidal Seagrass tool 0,80 0,61 Type NEA 3/4 Germany SG  Bewertungssystem fÃ ¼r Makroalgen und SeegrÃ ¤ser der KÃ ¼sten- und Ã bergangsgewÃ ¤sser zur Umsetzung der EG-Wasserrahmenrichtlinie in Deutschland 0,80 0,60 Netherlands Monitoring beds of SG per waterbody using aerial photographs, ground truth and specifying surface and density per species 0,80 0,60 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA 1/26 Belgium BEQI  Benthic Ecosystem Quality Index 0,80 0,60 Denmark Danish Quality Index (DKI) 0,80 0,60 Germany M-AMBI  Multivariate AZTIs Marine Biotic Index 0,85 0,70 France M-AMBI  Multivariate AZTIs Marine Biotic Index 0,77 0,53 Ireland IQI  Infaunal Quality Index 0,75 0,64 Netherlands BEQI2 -Benthic Ecosystem Quality Index 2 0,80 0,60 Norway NQI  Norwegian Quality Index 0,72 0,63 Portugal BAT  Benthic Assessment Tool 0,79 0,58 Spain M-AMBI  Multivariate AZTIs Marine Biotic Index 0,77 0,63 United Kingdom IQI  Infaunal Quality Index 0,75 0,64 Type NEA 3/4 Germany M-AMBI  Multivariate AZTIs Marine Biotic Index 0,85 0,70 Netherlands BEQI2  Benthic Ecosystem Quality Index 2 0,80 0,60 Type NEA 7 Norway NQI  Norwegian Quality Index 0,72 0,63 United Kingdom IQI  Infaunal Quality Index 0,75 0,64 Type NEA 8b Denmark Danish Quality Index (DKI) 0,84 0,68 Sweden BQI  Swedish multimetric biological quality index (soft sediment infauna) 0,71 0,54 Type NEA 8a/9/10 Norway NQI  Norwegian Quality Index 0,82 0,63 Sweden BQI  Swedish multimetric biological quality index (soft sediment infauna) 0,71 0,54 Water category Coastal waters Geographical Intercalibration Group Mediterranean Sea Description of types that have been intercalibrated (for phytoplankton only) For benthic invertebrate fauna, macroalgae and seagrasses the intercalibration results apply to the entire Mediterranean Sea covered by the Country Type Description Density (kg/m3) Annual mean salinity (psu) Type I Highly influenced by freshwater input < 25 < 34,5 Type IIA, IIA Adriatic Moderately influenced by freshwater input (continent influence) 25  27 34,5  37,5 Type IIIW Continental coast, not influenced by freshwater input (Western Basin). > 27 > 37,5 Type IIIE Not influenced by freshwater input (Eastern Basin) > 27 > 37,5 Type Island-W* Island coast (Western Basin) All range All range Countries sharing types that have been intercalibrated: Type I: France, Italy Type IIA: France, Spain, Italy Type IIA Adriatic: Italy, Slovenia Type Island-W* (no boundaries for this type and no possible the intercalibration due to justified reasons): France, Spain, Italy Type IIIW: France, Spain, Italy Type IIIE: Greece, Cyprus MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l of Chlorophyll a, for the 90th percentile calculated over the year in at least a five year period. Country and Type Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary Type II A France 0,67 0,37 1,92 3,50 Spain 0,67 0,37 1,92 3,50 Type II A Adriatic Croatia 0,82 0,61 1,70 4,00 Italy 0,82 0,61 1,70 4,00 Slovenia 0,82 0,61 1,70 4,00 Type IIIW France 0,67 0,42 1,18 1,89 Spain 0,67 0,42 1,18 1,89 Type IIIE Cyprus 0,66 0,37 0,29 0,53 Greece 0,66 0,37 0,29 0,53 MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Macroalgae Results: Ecological quality ratios of national classification systems intercalibrated The following results apply to the upper infralittoral zone (3,5-0,2 m depth) in a rocky coasts: Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Cyprus EEI-c  Ecological Evaluation Index 0,76 0,48 France CARLIT  Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 Greece EEI-c  Ecological Evaluation Index 0,76 0,48 Croatia CARLIT  Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 Italy CARLIT  Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 Malta CARLIT  Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja obalnega morja na podlagi makroalg 0,76 0,48 Spain CARLIT  Cartography of Littoral and upper-sublittoral rocky-shore communities 0,75 0,60 MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Angiosperms Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Croatia POMI  Posidonia oceanica Multivariate Index 0,775 0,55 Cyprus PREI  Posidonia oceanica Rapid Easy Index 0,775 0,55 France PREI  Posidonia oceanica Rapid Easy Index 0,775 0,55 Italy PREI  Posidonia oceanica Rapid Easy Index 0,775 0,55 Malta PREI  Posidonia oceanica Rapid Easy Index 0,775 0,55 Spain POMI  Posidonia oceanica Multivariate Index 0,775 0,55 Spain Valencian-CS 0,775 0,55 MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic invertebrate fauna Biological Quality Element Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Italy M-AMBI  Multivariate AZTIs Marine Biotic Index 0,81 0,61 Slovenia Metodologija vrednotenja ekoloÃ ¡kega stanja obalnega morja na podlagi bentoÃ ¡kih nevretenÃ arjev 0,83 0,62 Cyprus Bentix 0,75 0,58 France AMBI 0,83 0,58 Greece Bentix 0,75 0,58 Spain BOPA 0,95 0,54 Spain MEDOCC 0,73 0,47 Water category Coastal waters Geographical Intercalibration Group Black Sea Description of types that have been intercalibrated Type Description CW-BL1 Mesohaline, microtidal (< 1 m), shallow (< 30 m), moderately exposed to very exposed, mixed substratum (fine sand for zoobenthos) Countries sharing types that have been intercalibrated: Bulgaria and Romania BLACK SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Bulgaria IBI 0,80 0,63 Romania IBI 0,80 0,63 BLACK SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Macroalgae and Angiosperms Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Bulgaria EI-Ecological index 0,837 0,644 Romania EI-Ecological index 0,837 0,644 BLACK SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Benthic Invertebrate fauna Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Bulgaria M-AMBI(n)  Multivariate AZTIs Marine Biotic Index Normalized 0,90 0,68 Romania M-AMBI(n)  Multivariate AZTIs Marine Biotic Index Normalized 0,90 0,68 Water category Transitional waters Geographical Intercalibration Group Baltic Sea GIG Description of types that have been intercalibrated Type Surface salinity psu Bottom salinity (psu) Exposure Ice days Other Characteristics BT1 0  8 Oligohaline 0  8 Very sheltered  Polish Vistula lagoon and Lithuanian Curonian lagoon Countries sharing types that have been intercalibrated: Lithuania and Poland BALTIC SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element Phytoplankton Results for parameter indicative of biomass (Chrophyll a) The following results refer to summer mean May/June  September Country Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary Lithuania 0,83 0,57 31,70 46,60 Poland 0,77 0,61 33,46 42,20 Water category Transitional waters Geographical Intercalibration Group North East Atlantic Description of types that have been intercalibrated Type Characterisation Salinity (psu), Tidal range (m), Depth (m) Current Velocity (knots), Exposure Mixing Residence Time NEA 11 Transitional Waters 0  35 Micro to macrotidal < 30 Variable Sheltered or moderately exposed Partly permanently stratified Days to weeks Countries sharing type that have been intercalibrated: Belgium, Germany, France, Ireland, Netherlands, Portugal, Spain, United Kingdom Description of sub common intercalibration types for Biological quality element Benthic Invertebrate Fauna: Sub type Characterisation MS sharing sub-type A Lagoons Ireland, Spain, United Kingdom B Freshwater-oligohaline, medium river flow Ireland, Spain, United Kingdom C Mesotidal estuary with irregular river flow Portugal, Spain D Large estuaries Germany, Ireland, Netherlands, Portugal, Spain, United Kingdom E Small-medium estuary with > 50 % intertidal area Ireland, Germany, Spain, United Kingdom F Small-medium estuary with < 50 % intertidal area Ireland, Portugal, Spain, United Kingdom NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l measured as the national chlorophyll-a metric calculated in a six year period. National metrics for France, Netherlands, Portugal and Spain typically use a measure of P90 Chl-a with salinity adjusted thresholds, Ireland uses a combination of P90 Chl-a and median values, and United Kingdom uses a metric based on a count of exceedances of certain statistical measures. In the case of UK, P90 values were calculated only for IC purposes. Country Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary France 0,67 0,397 5,33 8,88 Ireland 0,80 0,60 12,96 25,96 Netherlands 0,80 0,60 12,00 18,00 Portugal-North 0,667 0,467 10,000 14,288 Spain  Central Cantabrian and Galician estuaries  Mixing zone (*6) 0,67 0,44 8,00 12,00 Spain  Central Cantabrian and Galician estuaries  Euhaline (*6) 0,67 0,33 4,00 8,00 Spain  East Cantabrian estuaries  Euhaline (*6) 0,67 0,33 1,95 3,90 Spain  East Cantabrian estuaries  Polyhaline (*6) 0,67 0,33 3,30 6,60 Spain  East Cantabrian estuaries  Mesohaline (*6) 0,67 0,33 5,10 10,20 Spain  East Cantabrian estuaries  Oligohaline (*6) 0,67 0,33 6,60 13,20 Spain  Gulf of CÃ ¡diz estuaries  Mixing zone (*6) 0,67 0,33 3,75 7,50 Spain  Gulf of CÃ ¡diz estuaries  Euhaline (*6) 0,67 0,33 3,00 6,00 United Kingdom 0,80 0,60 10,00 15,00 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macroalgae and Angiosperms Sub-Biological Quality Element Macroalgae Intertidal blooming macroalgae soft bottom, indicative of abundance Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary France TWOGA  Macroalgal Bloom Assessment 0,80 0,60 Ireland OGA Tool  Opportunistic Green Macroalgal Abundance 0,80 0,60 United Kingdom OMBT- Opportunistic macroalgal blooming tool 0,80 0,60 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macroalgae and Angiosperms Sub-Biological Quality Element Angiosperms Seagrasses Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Germany SG-Assessment tool for intertidal seagrass in coastal and transitional waters 0,80 0,60 France SBQ-Seagrass beds quality in coastal and transitional water bodies 0,80 0,645 Ireland Intertidal Seagrass tool 0,80 0,61 Netherlands SG- Monitoring beds of SG per waterbody using aerial photographs, ground truth and specifying surface & density per species 0,80 0,60 Portugal SQI-Seagrass quality index 0,800 0,600 United Kingdom Intertidal Seagrass tool 0,80 0,61 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macroalgae and Angiosperms Sub-Biological Quality Element Angiosperms Saltmarshes Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Spain  Cantabria AQI  Angiosperm Quality Index 0,88 0,73 Portugal AQuA  Angiosperm Quality Assessment Index 0,800 0,600 United Kingdom SM  UK Saltmarsh Tool 0,800 0,600 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Sub type D Germany M-AMBI  Multivariate AZTIs Marine Biotic Index 0,850 0,700 Netherlands BEQI2  Benthic Ecosystem Quality Index 2 0,800 0,600 Spain M-AMBI  Multivariate AZTIs Marine Biotic Index 0,770 0,530 Portugal BAT  Benthic Assessment Tool 0,838 0,582 Sub type E Spain M-AMBI  Multivariate AZTIs Marine Biotic Index 0,770 0,530 Spain QSB  Quality of Soft Bottoms 0,800 0,600 Sub type F Spain M-AMBI  Multivariate AZTIs Marine Biotic Index 0,770 0,530 Portugal BAT- Benthic Assessment Tool 0,806 0,580 NORTH EAST ATLANTIC GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Fish fauna Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium EBI  Zeeschelde Estuarine Biotic Index 0,850 0,615 France ELFI  Estuarine and Lagoon Fish Index 0,910 0,675 Germany FAT  TW  Fischbasiertes Bewertungswerkzeug fÃ ¼r Ã bergangsgewÃ ¤sser der norddeutschen Ã stuare 0,840 0,620 Ireland TFCI  Transitional Fish Classification Index 0,810 0,580 Ireland EMFI  Estuarine Multi-metric Fish Index 0,920 0,650 Netherlands FAT  TW  WFD Fish index for transitional waters, type O2 0,800 0,600 Portugal EFAI  Estuarine Fish Assessment Index 0,865 0,700 Spain AFI  AZTIs Fish Index 0,780 0,550 Spain TFCI  Transitional Fish Classification Index 0,900 0,650 United Kingdom TFCI  Transitional Fish Classification Index 0,810 0,580 United Kingdom EMFI  Estuarine Multi-metric Fish Index 0,920 0,650 Water category Transitional waters Geographical Intercalibration Group Mediterranean Sea Description of types that have been intercalibrated Common IC type Type characteristics MS sharing IC common type CL-Oligohaline Coastal lagoons (Salinity < 5 psu) Spain, France, Italy CL-Mesohaline chocked and restricted Coastal lagoons (Salinity 5  18 psu) Spain (*7), France (*7), Italy, Greece CL-Polyhaline chocked and restricted Coastal lagoons (Salinity 18  40 psu) Spain (*7), France (*7), Italy, Greece Hyperhalines (Salinity > 40 psu). Hyperhalines (Salinity > 40 psu) Spain Estuaries Estuaries (salt wedge type) Spain, Croatia MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Phytoplankton Phytoplankton: Ecological quality ratios of national classification systems intercalibrated Country and type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Coastal lagoons Polyhaline chocked France PhIL  Phytoplankton index for Mediterranean polyhaline lagoons 0,710 0,390 Greece MPI  Multimetric Phytoplankton Index 0,780 0,510 Italy MPI  Multimetric Phytoplankton Index 0,780 0,510 Coastal lagoons Polyhaline restricted France PhIL  Phytoplankton index for Mediterranean polyhaline lagoons 0,710 0,390 Greece MPI  Multimetric Phytoplankton Index 0,820 0,540 Italy MPI  Multimetric Phytoplankton Index 0,820 0,540 MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Macroalgae and Angiosperms Results: Ecological quality ratios of national classification systems intercalibrated Country National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary France Exclame 0,8 0,6 Greece EEI-c  Ecological Evaluation Index 0,7 0,4 Italy MaQI  Macrophyte Quality Index 0,8 0,6 MEDITERRANEAN SEA GEOGRAPHICAL INTERCALIBRATION GROUP RESULTS Biological Quality Element: Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems intercalibrated Country and Type National classification systems intercalibrated Ecological Quality Ratios High-good boundary Good-moderate boundary Coastal lagoons Polyhaline restricted France M-AMBI  Multivariate AZTIs Marine Biotic Index 0,84 0,63 Italy M-AMBI  Multivariate AZTIs Marine Biotic Index 0,96 0,71 Greece M-AMBI  Multivariate AZTIs Marine Biotic Index 0,83 0,62 CL-Mesohaline chocked and restricted Italy M-AMBI  Multivariate AZTIs Marine Biotic Index  0,71 Greece M-AMBI  Multivariate AZTIs Marine Biotic Index  0,62 -- PART 2 -- Water category Rivers Geographical Intercalibration Group Cross-GIG River fish fauna Biological Quality Element Fish fauna Results: Ecological quality ratios of national classification methods Mediterranean group Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Italy NISECI index (New Index of Ecological Status of Fish Communities) 0,80 0,60 Bulgaria TsBRI (Type Specific Bulgarian Fish Index) 0,860 0,650 Water category Rivers Geographical Intercalibration Group Cross-GIG Very Large Rivers Biological Quality Element Macrophytes and Phytobenthos Sub-biological Quality Element Phytobenthos Results: Ecological quality ratios of national classification methods intercalibrated  Type R-L2 Country National classification systems intercalibrated Ecological Quality Ratios High-Good boundary Good-Moderate boundary Belgium (Flanders) PISIAD index (Proportions of Impact-Sensitive and Impact-Associated Diatoms) 0,80 0,60 Water category Lakes Geographical Intercalibration Group Alpine lakes Biological Quality Element Benthic invertebrates fauna Results: Ecological quality ratios of national classification methods Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Italy BQIES (Benthic Quality Index Expected Species number) 0,88 0,76 Biological Quality Element Fish fauna Results: Ecological quality ratios of national classification methods Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary France ELFI (European Lake Fish Index): Indice Ichtyofaune Lacustre (IIL) 0,73 0,49 Water category Lakes Geographical Intercalibration Group Central-Baltic lakes Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification methods Country National classification methods Ecological Quality Ratios High-good boundary Good-moderate boundary France Phytoplankton Index for Lakes (IPLAC): Indice Phytoplancton Lacustre 0,80 0,60 Biological Quality Element Macrophytes and Phytobenthos Sub-biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods Country National classification methods Ecological Quality Ratios High-good boundary Good-moderate boundary France French Macrophyte Index for Lakes (IBML): Indice Biologique Macrophytique en Lacs 0,80 0,60 Biological Quality Element Fish fauna Results: Ecological quality ratios of national classification methods Country National classification methods Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium (Flanders) Fish-based index for lakes and reservoirs in Flanders (Belgium) 0,80 0,60 Water category Lakes Geographical Intercalibration Group Mediterranean lakes Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification methods Country National classification methods Ecological Quality Ratios High-good boundary Good-moderate boundary France Phytoplankton Index for Lakes (IPLAC): Indice Phytoplancton Lacustre 0,80 0,60 Greece HeLPhy  Hellenic Lake Phytoplankton Assessment Method 0,80 0,60 Italy Italian phytoplankton assessment method (IPAM) 0,80 0,60 Biological Quality Element Macrophytes and Phytobenthos Sub-biological Quality Element Macrophytes Results: Ecological quality ratios of national classification methods Country National classification methods Ecological Quality Ratios High-good boundary Good-moderate boundary France French Macrophyte Index for Lakes (IBML): Indice Biologique Macrophytique en Lacs 0,80 0,60 Greece HeLM  Hellenic Lake Macrophytes Assessment Method 0,80 0,60 Italy VLMMI  Volcanic Lakes Multimetric Macrophyte Index 0,70 0,50 Biological Quality Element Benthic Invertebrate fauna Results: Ecological quality ratios of national classification methods Country National classification methods Ecological Quality Ratios High-good boundary Good-moderate boundary Greece GLBiI  Greek Lake Benthic invertebrate Index 0,80 0,60 Italy BQIES (Benthic Quality Index Expected Species number) 0,88 0,76 Biological Quality Element Fish fauna Results: Ecological quality ratios of national classification methods Country National classification methods Ecological Quality Ratios High-good boundary Good-moderate boundary France ELFI (European Lake Fish Index): Indice Ichtyofaune Lacustre (IIL) 0,73 0,49 Greece GLFI  Greek Lake Fish Index 0,80 0,60 Italy Lake Fish Index (LFI) 0,82 0,64 Water category Lakes Geographical Intercalibration Group Eastern Continental lakes Biological Quality Element Fish fauna Results: Ecological quality ratios of national classification methods Country National classification methods Ecological Quality Ratios High-good boundary Good-moderate boundary Bulgaria Bulgarian fish based method for ecological classification and monitoring of lakes 0,76 0,52 Water category Coastal waters Geographical Intercalibration Group Baltic Sea Biological Quality Element Phytoplankton Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Country and Type Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary BC2 (including German national types B1, B2a, B2b) Germany (B1) 0,91 0,67 9,30 12,70 Germany (B2a) 0,89 0,67 1,80 2,40 Germany (B2b) 0,93 0,67 1,40 1,95 Biological Quality Element Macroalgae and Angiosperms Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary BC2 Germany PHYBIBCO  PHYtoBenthic Index for Baltic inner coastal waters 0,80 0,60 BC1 Finland Fucus depth limit(macroalgae) 0,90 0,74 Sweden MSMDI (macroalgae and angiosperms) 0,60 0,40 BC6 Denmark Depth limit of eelgrass, Zostera marina (angiosperm) 0,90 0,74 Sweden MSMDI(macroalgae and angiosperms) 0,60 0,40 BC7 Germany Balcosis  Baltic ALgae COmmunity AnalySIs System(macroalgae and angiosperms) 0,80 0,60 Poland MQAI  Macrophyte Quality Assessment Index 0,90 0,70 BC8 Germany Balcosis  Baltic ALgae COmmunity AnalySIs System(macroalgae and angiosperms) 0,80 0,60 Results: Ecological quality ratios and parameters values for parameter indicative of abundance (Depth limit of eelgrass Zostera marina (angiosperm) Country and Type Ecological Quality Ratios Parameter values/ranges Depth limit (m) Eelgrass Zoster marina High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary BC8 Denmark Open coast 0,90 0,74 8,5 7 Biological Quality Element Benthic Invertebrate fauna Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary BC2 Germany MarBIT- Marine Biotic Index Tool 0,80 0,60 BC4 Estonia ZKI  Estonian coastal water macrozoobenthos community index 0,39 0,24 Latvia BQI  Benthic quality index 0,88 0,75 Water category Coastal waters Geographical Intercalibration Group North East Atlantic Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary NEA 7 United Kingdom Phytoplankton tool 0,80 0,60 Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l as the 90 %ile value calculated over the defined growing season in a six year period. Country and Type Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary NEA 1/26d Denmark 0,66 0,50 3,00 4,00 NEA 5 Germany 0,67 0,44 5,00 7,50 NEA 7 Norway 0,67 0,33 2,50 5,00 United Kingdom (inshore/North Sea) 0,67 0,33 10,00 15,00 United Kingdom (Atlantic) 0,67 0,33 5,00 10,00 Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Macroalgae Intertidal or subtidal macroalgae rocky bottom Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA 5 Germany HPI  Helgoland Phytobenthic Index 0,80 0,60 Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Macroalgae Intertidal blooming macroalgae soft bottom, indicative of abundance Results: Ecological quality ratios of national classification systems Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary NEA 3/4 Germany OMAI  Opportunistic Macroalgae-cover/acreage on soft sediment intertidal in coastal waters 0,80 0,60 Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Angiosperms Saltmarshes Results: Ecological quality ratios of national classification systems Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Germany EM  Assessment of saltmarsh vegetation in coastal and transitional waters 0,80 0,60 Ireland SMAATIE  Saltmarsh Angiosperm Assessment Tool for Ireland 0,80 0,60 Netherlands TSM  WFD-metrics for natural watertypes: tidal salt marsh 0,80 0,60 United Kingdom SM  UK Saltmarsh Tool 0,80 0,60 Biological Quality Element Macroalgae and Angiosperms Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA 8b Sweden MSMDI (macroalgae and angiosperms) 0,80 0,60 Denmark Depth limit of eelgrass Zostera marina (angiosperm) 0,90 0,74 Biological Quality Element Benthic Invertebrate fauna Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Type NEA 1/26 Portugal RAT  Rocky Shore Assessment Tool 0,800 0,600 Spain BO2A  Benthic Opportunistic polychaetes/amphipods index 0,83 0,50 Type NEA 5* Germany MarBIT  Marine Biotic Index Tool 0,80 0,60 Water category Coastal waters Geographical Intercalibration Group Mediterranean Sea Biological Quality Element Phytoplankton Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l of Chlorophyll a, for the 90th percentile calculated over the year in at least a five year period. Country and Type Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary Type I France 0,670 0,330 4,925 10,000 Italy 0,850 0,620 5,600 14,100 Type II A Tyrrhenian Italy 0,84 0,62 1,17 2,90 Type III W Adriatic Italy 1,7 (*8) Type III W Tyrrhenian Italy 1,17 (*8) Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Angiosperms Results: Ecological quality ratios of national classification systems Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Greece CymoSkew 0,75 0,5 Water category Transitional waters Geographical Intercalibration Group North East Atlantic Biological Quality Element Phytoplankton Phytoplankton: parameter indicative of biomass parameter (Chlorophyll a) Results: Ecological quality ratios and parameter values Parameter values are expressed in Ã ¼g/l as the 90 %ile value calculated over the defined growing season Country Ecological Quality Ratios Values (Ã ¼g/l) High-good boundary Good-moderate boundary High-good boundary Good-moderate boundary Belgium 1,00 0,60 100 200 Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Angiosperms Saltmarshes Results: Ecological quality ratios of national classification systems Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium TMQI -Tidal Marsh Quality Index 0,85 0,75 Germany EM  Assessment of saltmarsh vegetation in coastal and transitional waters 0,80 0,60 Ireland SMAATIE  Saltmarsh Angiosperm Assessment Tool for Ireland 0,80 0,60 Netherlands TSM  WFD-metrics for natural watertypes: tidal salt marsh 0,80 0,60 Biological Quality Element Macroalgae and Angiosperms Sub-Biological Quality Element Angiosperms Seagrasses Results: Ecological quality ratios of national classification systems Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Spain  Cantabria AQI  Angiosperms Quality Index 0,850 0,700 Biological Quality Element Benthic Invertebrate fauna Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Belgium BEQI  Benthic Ecosystem Quality Index 0,75 0,5 Sub type D Germany AeTV  Aestuar Type Verfahren 0,80 0,60 Ireland IQI  Infaunal Quality Index 0,75 0,64 Spain TasBEM  Taxonomically Sufficient Benthic Multimetric 0,79 0,66 United Kingdom IQI  Infaunal Quality Index 0,75 0,64 Sub type E Germany AeTV  Aestuar Type Verfahren 0,80 0,60 Germany M-AMBI - 0,85 0,70 Ireland IQI  Infaunal Quality Index 0,75 0,64 Spain TasBEM  Taxonomically Sufficient Benthic Multimetric 0,79 0,66 United Kingdom IQI  Infaunal Quality Index 0,75 0,64 Sub type F Ireland IQI  Infaunal Quality Index 0,75 0,64 Spain TasBEM  Taxonomically Sufficient Benthic Multimetric 0,79 0,66 United Kingdom IQI  Infaunal Quality Index 0,75 0,64 Water category Transitional waters Geographical Intercalibration Group Mediterranean Sea Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Coastal lagoons oligohaline and mesohaline Spain (Balearic Islands) FITOHMIB 0,93 0,73 Estuaries Spain (Southern Coast) TWIf  Phytoplankton index for transitional waters 0,50 0,36 Croatia MPI  Multimetric Phytoplankton Index 0,80 0,60 Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems Country and Type National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Coastal lagoons Oligohaline, Mesohaline and Polyhaline Spain (Balearic Islands) INVHMIB 0,93 0,73 Coastal lagoons Oligohaline Spain (Northeastern Coast) QAELS 0,86 0,58 Coastal lagoons Mesohaline Spain (Northeastern Coast) QAELS 0,72 0,62 Estuaries Spain (without salt wedge  Southern Coast) BO2A 0,87 0,45 Spain (with salt wedge  Southern Coast) BO2A 0,87 0,52 Biological Quality Element Fish fauna Results: Ecological quality ratios of national classification systems Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Italy HFBI  Habitat Fish Bio-Indicator 0,94 0,55 Croatia M-EFI  Modified Estuarine Fish Index 0,80 0,60 Water category Transitional waters Geographical Intercalibration Group Black Sea Biological Quality Element Phytoplankton Results: Ecological quality ratios of national classification systems Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Romania IBI  Integrated Biological Index 0,70 0,42 Biological Quality Element Benthic invertebrate fauna Results: Ecological quality ratios of national classification systems Country National classification systems Ecological Quality Ratios High-good boundary Good-moderate boundary Romania M-AMBI(n)  Multivariate AZTIs Marine Biotic Index Normalized 0,90 0,68 (*1) For the United Kingdom these results also apply to the common intercalibration types belonging to the Northern Geographical Intercalibration Group (*2) Will be used in England, Wales and Scotland (*3) High-Good boundary is not defined for reservoirs (both LM5/7 and LM8 types are reservoirs) (*4) Will be used in England, Wales and Scotland (*5) Will be used also in the UK (North Ireland) (*6) Salinity ranges stablished by the median (P50) salinity as follows: Euhaline [30,1-34,4] PSU; Polyhaline [18,1-30,0] PSU; Mesohaline [5,1-18,0] PSU; Oligohaline [0,5-5,0] PSU (*7) Spain and France do not consider distinction between restricted or chocked lagoons. (*8) The values are not national boundaries but threshold values